IN THE COURT OF APPEALS OF NORTH CAROLINA

                               2022-NCCOA-593

                                 No. COA21-755

                             Filed 6 September 2022

Durham County, Nos. 18-JT-1, 18-JT-2

IN THE MATTER OF: M.T. and K.T.




      Appeal by respondent-mother from orders entered on or about 13 October 2020

and 5 July 2021 by Judge Shamieka L. Rhinehart in District Court, Durham County.

Heard in the Court of Appeals 9 August 2022.


      Miller & Audino, LLP, by Jeffrey L. Miller, and Elizabeth Simpson, for
      appellant-respondent mother.

      Michelle FormyDuval Lynch and Matthew D. Wunsche, for appellee guardian
      ad litem.

      The Law Office of Derrick J. Hensley, PLLC, by Derrick J. Hensley, and
      Elizabeth P. Kennedy-Gurnee for appellee-petitioner Durham County
      Department of Social Services.

      Jaclyn Maffetore, for Amicus Curiae The ACLU of North Carolina Legal
      Foundation.

      Kathleen Lockwood and Nisha Williams, for Amicus Curiae North Carolina
      Coalition Against Domestic Violence.

      Laura Holland, Quisha Mallette, and Sarah Laws, for Amici Curiae North
      Carolina Justice Center and North Carolina Community Bail Fund of Durham.

      Tin, Fulton, Walker & Owen, PLLC, by Abraham Rubert-Schewel, for Amicus
      Curiae North Carolina NAACP.
                                       IN RE: M.T. & K.T.

                                        2022-NCCOA-593

                                       Opinion of the Court



           STROUD, Chief Judge.


¶1         All cases involving abuse, neglect, and dependency of children or termination

     of parental rights arising from physical abuse of a baby are tragic; cases arising from

     serious and life-threatening non-accidental injuries to a baby are perhaps the most

     challenging and tragic of all. Here, as in most cases involving life-threatening non-

     accidental injuries to a baby, there is no direct evidence of exactly what happened. A

     baby cannot tell anyone what happened, and no one, other than someone who hurt

     the baby, saw what happened. Trial courts must often make these difficult and

     momentous decisions based upon circumstantial evidence and evaluation of

     credibility and weight of the evidence.       In this case, the trial court carefully

     considered evidence from many witnesses and hundreds of pages of exhibits and

     reports, including medical records, presented at hearings held over many days. The

     trial court entered several orders over four years and ultimately entered an order of

     termination of parental rights, setting out the facts about the abuse, the parents, and

     the children in thoughtful and careful detail. The trial court also painstakingly

     considered the best interests of the children before deciding that under the law,

     Mother’s parental rights must be terminated.

¶2         In addition to the difficult issues regarding the abuse of the baby, we note

     several organizations have filed amicus, or “friend of the court,” briefs to present
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



     arguments regarding larger issues they contend this case presents. Those briefs

     address issues including: the “disproportionate and negative impact of the child

     welfare system on marginalized racial groups;” the “role of race in the proceeding;”

     the concern that “responses to domestic violence in the child welfare system” may

     create greater trauma for the children; and the effects of “wealth-based pre-trial

     incarceration” on families. We do not discount any of the concerns presented by

     Amici, but as an appellate court, we can address only the issues presented by the

     facts of this case and the law as established by the General Assembly and prior

     caselaw. The trial court’s job, ultimately, is to make hard decisions based upon the

     evidence presented, with the best interests of these two young children, Mark and

     Ken,1 as its primary consideration. And our job, as an appellate court, is to determine

     if the trial court did that job correctly, in accord with the law. Because the trial court

     did that difficult job correctly, we affirm the trial court’s order.

¶3          Respondent Mother appeals from the trial court’s order ceasing reunification

     in an abuse, neglect, and dependency proceeding and from its order terminating

     parental rights as to both her children Ken and Mark.2 After granting Mother’s

     Petition for Writ of Certiorari (“PWC”) to review the trial court’s order ceasing




     1 We use stipulated pseudonyms to protect the identity of the minor children.
     2 The same orders ceased reunification efforts with Father and terminated his parental
     rights, but Father does not appeal.
                                       IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



     reunification, we determine the trial court did not abuse its discretion because it

     made a reasoned decision based on its Findings regarding Mother’s progress on her

     case plan and the still unexplained nature of some of Ken’s injuries and conditions

     that led to the abuse and neglect proceeding. Because competent evidence supports

     the trial court’s Findings of Fact and those Findings support the trial court’s

     Conclusions of Law, the trial court properly adjudicated termination of Mother’s

     parental rights on the grounds of neglect as to both Mark and Ken and on the grounds

     of abuse as to Ken pursuant to North Carolina General Statute § 7B-1111(a)(1)

     (2019). Because we conclude the abuse and neglect grounds were proper, we do not

     address the other ground for termination, willful failure to make reasonable progress

     under North Carolina General Statute § 7B-1111(a)(2). Finally, because the trial

     court made a reasoned decision in excluding testimony from one of Mother’s experts

     at the dispositional phase of the termination proceeding, the trial court did not err on

     those grounds. We therefore affirm.

                                      I.      Background

¶4         On or about 5 January 2018, Durham County Department of Social Services

     (“DSS”) filed a juvenile petition alleging Ken and Mark were neglected and dependent

     and that Ken was abused. The petition arose from a report of medical neglect in early

     December 2017 after Ken, who at that time was under six months old and had only

     been home from the hospital a short time following his premature birth, was taken
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



     to the emergency room and diagnosed with “a head bleed, seizures and possible blood

     loss in the abdomen.” At the time, Ken’s “prognosis was unclear.” According to the

     petition, further testing revealed Ken had “skull fractures, rib fractures in various

     stages of healing and retinal hemorrhages in both eyes” that “[a]ccording to the

     medical team” were “significant head injuries from non-accidental trauma consistent

     with physical abuse.” As a result of those injuries, at the time the petition was filed,

     Ken still “require[d] twenty-four hour care, three medications, numerous follow-up

     medical appointment[s,] . . . therapies,” and “monitoring for a blood clot in his leg.”

     Finally, the petition noted while the perpetrator of the abuse had not been identified

     “[t]he parents were the sole care providers of the children and could not offer any

     explanation” for Ken’s injuries such that his “risk of further injury . . . [was] too great.”

¶5          While the petition noted Mark had “no special needs or identified injuries,” it

     alleged he was neglected because he “live[d] in an injurious environment due to the

     abuse and neglect of his sibling” Ken. As a result, DSS sought nonsecure custody of

     both children, which the trial court granted the same day.

¶6          On 25 June 2018, following a hearing held the same day, the trial court entered

     an order adjudicating Ken abused, dependent, and neglected and adjudicating Mark

     neglected based on stipulated Findings of Fact made with clear and convincing

     evidence. The trial court found Ken had been born prematurely, was released from

     the hospital in early November 2017 and twice had medical appointments in
                                       IN RE: M.T. & K.T.

                                        2022-NCCOA-593

                                       Opinion of the Court



     November where no one noted concerns for unexplained injuries. The trial court also

     recounted the parents taking Ken to the ER for “changed behavior” including “lack of

     crying, and voiding for two days, and foot jumping, and twitching, cranky and

     decreased eating for one day.” The Findings then expanded upon the extent and “life-

     threatening” nature of Ken’s injuries and conditions when presented at the hospital

     on 3 December 2017 that led to the DSS report:

                  12. The Emergency Department sought a CANMEC [a
                  child abuse evaluation] consult for initial concerns for
                  medical neglect due to the delay in seeking treatment,
                  concern for malnutrition, and possible head trauma. The
                  child, [Ken], received immediate critical care treatment for
                  imminent or life-threatening deterioration of the following
                  conditions: endocrine crisis, metabolic crisis, shock,
                  trauma, central nervous system failure or compromise and
                  respiratory failure for status epilepticus, profound anemia
                  and profound hypoglycemia. His body temperature was 94
                  degrees. He was intubated. He was admitted to the
                  hospital where he remained until December 30, 2017.

     The trial court also found diagnostic testing revealed Ken’s additional injuries listed

     in DSS’s initial petition as well as “brain injuries due to trauma and oxygen loss.”

     The trial court further found, consistent with the petition, Ken required twenty-four

     hour care and multiple medications with “[t]he long term consequences of his injuries

     . . . unknown.”

¶7         After recounting Ken’s injuries, the trial court made Findings related to

     possible causes. Ken’s medical providers ruled out “genetic or medical causes for the
                                        IN RE: M.T. & K.T.

                                         2022-NCCOA-593

                                        Opinion of the Court



     injuries” and determined they were “consistent with non-accidental or inflicted

     trauma on one or multiple occasions with at least the occurring [sic] between” the

     period when Ken had his last medical appointment and when he was taken to the

     hospital.   A child abuse expert not affiliated with the hospital reviewed and

     “concur[red]” with the findings Ken “clear[ly]” suffered abuse and “probabl[y]

     experienced neglect and medical neglect.” The trial court found—again in a Finding

     stipulated to by both parents—during this period of time when Ken’s injuries were

     caused, “[t]he parents were the sole care providers,” and, despite being “informed of

     the medical findings on several occasions,” they “could not or would not offer any

     explanation for the child’s injuries.” Specifically, the parents “both den[ied] inflicting

     any non-accidental trauma and [were] unaware of any event that may have caused

     the injuries alleged,” but they “reviewed the medical evidence” and consented to the

     Findings to show “their willingness to cooperate with” DSS and the court.

¶8         Beyond the Findings on Ken’s injuries and potential causes, the trial court

     noted Mark “has no special needs or identified injuries” although “due to back and

     forth over consent from the parents” a diagnostic test for injuries was not “timely . . .

     completed.”    Following Ken’s admission to the hospital and DSS’s subsequent

     involvement, Mark was placed with his maternal grandparents, but that placement

     only lasted about a month before Father’s “disruptive behavior” and the

     grandmother’s health made it “no longer viable.” As such, no relative placement was
                                           IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



       available for the children.

¶9           Based on these Findings, the trial court concluded Ken was abused, neglected,

       and dependent and Mark was neglected. The trial court then entered an order

       adjudicating the same.

¶ 10         After a hearing that immediately followed the abuse, neglect, and dependency

       adjudication, the trial court entered a disposition order on 28 August 2018. After

       incorporating its adjudication order Findings, the trial court noted how still “[n]o one

       ha[d] come forth and provided an explanation as to how [Ken] was injured.” The trial

       court also found Mother did not believe the grandparents had injured Ken when they

       had cared for him previously. The parents told the social worker they believed Ken

       was injured while at the hospital following his premature birth, but Mother had taken

       Ken for doctor appointments after his initial discharge and “no medical concerns”

       were noted either time. The trial court further found the parents’ belief the hospital

       caused the injuries was “unreasonable” and “perplex[ing]” since two separate experts

       in child abuse, including an expert retained by the parents for a second opinion,

       opined the injuries were “non-accidental” and sustained during a period of time when

       the parents were sole caretakers.

¶ 11         In its remaining Findings in the disposition order, the trial court addressed:

       Mother’s care for Ken in the relevant time period, parents’ “pattern of refusing

       medical treatment for both” Mark and Ken, the lack of viability of potential relative
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       placements, a text message Father sent while high saying “When I’m not high I’m a

       very negative, abusive and ugly person,” parents’ employment and engagement with

       services, and DSS’s recommendations and reasonable efforts. The trial court then

       made ultimate Findings that it was contrary to the children’s best interests to be

       returned home because of (1) the lack of explanation as to how Ken sustained his

       multiple injuries and (2) the risk from “[t]he parents’ pattern of refusing medical

       treatment.”

¶ 12         Based on these Findings, the trial court concluded DSS made reasonable

       efforts; it was in the children’s best interests that DSS have legal custody and

       placement authority; and the parents should engage in services to remediate the

       cause of the adjudication and have only supervised visitation. The trial court then

       granted DSS legal custody and placement authority with supervised visitation for the

       parents; DSS also would “continue to explore potential kinship placements and

       continue to make reasonable efforts to reunify the family.” The trial court also

       ordered both Mother and Father to engage in the following services: “[a)] submit to a

       comprehensive Parenting Capacity Assessment, follow the recommendations of the

       assessment; [b)] complete a parenting class and demonstrate that the children will

       be physically safe in [their] care; [c)] demonstrate during visitation what is learned

       in parenting classes; [d)] submit to random drug screens.” As part of these services,

       the trial court ordered their “therapy is not to be solely about their feelings related to
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       the loss of the children. The Court has questions about what happened to [Ken] which

       should be explored in therapy.”

¶ 13         Over the following two years, the trial court held three review and permanency

       planning hearings that produced three orders. We only recount the relevant portions

       from the first two orders because they are not at issue in this appeal. In the final of

       the three permanency planning orders, the trial court ceased reunification efforts.

       Since Mother challenges the trial court’s decision to cease reunification efforts in her

       appeal, we review that order in more detail.

¶ 14         The trial court entered its first review and permanency planning order on 12

       April 2019 following hearings on 19 February and 21 March of that year. In relevant

       part, the trial court first found both parents had been in jail since November 2018 “on

       charges arising from the injuries [Ken] received” and had “been unable to post bond

       or to engage in services.” The trial court also made Findings about a new explanation

       Mother gave for Ken’s injuries. Specifically, Mother testified her stepfather had

       abused her and he had access to Ken. The trial court rejected this explanation,

       finding the stepfather causing Ken’s injuries was “contrary to what [Mother]

       stipulated to” in the adjudication order and contrary “to the established window of

       the occurrence of the injuries.” The trial court also “question[ed]” why Mother had

       previously suggested her stepfather and mother (i.e. the maternal grandparents) to

       DSS as people who could take the children pursuant to a safety plan. As a result, the
                                        IN RE: M.T. & K.T.

                                         2022-NCCOA-593

                                        Opinion of the Court



       trial court expressed its “continue[d] . . . concern[] that there is no plausible

       explanation for the injuries” because the parents were the only caretakers during the

       time period the court had found the injury was sustained. The trial court then found

       the children could not be returned to either parent “as there [was] still no credible

       explanation for how [Ken] was injured and the parents remain[ed] incarcerated.”

¶ 15         After making Conclusions of Law about DSS’s reasonable efforts and the

       children’s best interests, the trial court ordered DSS would retain custody and

       placement authority and the parents would have visitation with Mark “as long as it

       [was] not contraindicated by his behavior” and no visitation with Ken while

       incarcerated, with supervised visitation to resume if they were released from jail.

       The trial court set the permanent plan as adoption with a secondary plan of

       reunification and tertiary plan of guardianship. The trial court finally ordered the

       parents engage in the same services as in its initial disposition order with DSS to

       “determine what, if any, services can be accessed in the jail and make referrals, if

       possible.”

¶ 16         The trial court entered its second review and permanency planning order on

       22 November 2019 following a hearing on 11 September 2019. In relevant part, the

       trial court first found the parents “were recently released” from jail on the charges

       related to Ken’s injuries. Specifically, Mother had been released in July 2019. The

       trial court expressed its “continue[d] . . . concern[] that there is no plausible
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       explanation for [Ken’s] injuries” and that neither Mother nor Father knew “how and

       why [Ken] sustained his injuries.” Finally, the trial court found the parents had

       stopped visiting with Mark while incarcerated because they did not want him “to see

       them behind the glass.” In this regard, the trial court also noted Mark “act[ed] out

       in daycare” following a visit with Mother at the jail. His “concerning and disruptive

       . . . behavior” continued following visits after Mother’s release from jail.

¶ 17         After entering Conclusions of Law on DSS’s reasonable efforts and the best

       interests of the children, the trial court ordered DSS would continue to have legal

       custody and placement authority. The trial court also suspended visitation for both

       parents and would reevaluate visitation based on “medical and mental health records

       . . . as well as updated information as would normally be available in [a] full

       permanency planning review hearing.”         Finally, “[a]ny and all provisions of the

       previous order not inconsistent with” the instant order would remain in effect,

       including that the parents engage in the previously-ordered services.

¶ 18         On or about 13 October 2020, the trial court filed the third and final

       permanency planning review order following hearings held on 10 February and 6–7

       July 2020; the hearing was not completed until July 2020 because of an extended
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       adjournment due to the COVID-19 pandemic.3 To separate this order from the prior

       permanency planning orders, as relevant to Mother’s appeal of this order, we refer to

       this order as the October 2020 Order.

¶ 19         In the October 2020 Order, the trial court made numerous Findings of Fact

       based on clear, cogent, and convincing evidence. First, the trial court recounted the

       evidence and testimony it reviewed, DSS’s “reasonable efforts” at relative placement,

       and the current well-being of the two children with their current placement

       determining it was in their best interest to remain in that placement. The trial court

       then addressed the history of the children’s adjudication, incorporating and “re-

       iterat[ing]” some Findings from that order. Further, the trial court made updated

       Findings about the still-pending felony charges both parents faced as a result of Ken’s

       injuries, Mother’s release from jail, and how Mother believed her criminal charges

       were in the “process of being deferred.” As part of this summary of pending charges,

       the trial court found Father had a pending assault by strangulation charge, in which

       Mother was the victim. Related to that incident, the trial court made Findings on the

       history of domestic violence Father perpetrated against Mother including that




       3Orders of the Chief Justice of the North Carolina Supreme Court postponed most in-person
       court proceedings between 13 March and 1 June 2020. See Order of the Chief Justice
       Emergency Directives 1 to 2 (13 Mar. 2020) (postponing for 30 days); Order of the Chief
       Justice Emergency Directives 1 to 7 Postponing Court Proceedings Until June 1 (2 April
       2020).
                                        IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       Mother “desire[d] to file a permanent domestic protective order but” had not done so

       and that Father had not threatened or physically abused Mother prior to the children

       coming into DSS care.

¶ 20          As part of recounting the case history, the trial court reiterated the four

       services Mother was ordered to undertake:

                    a) submit to a comprehensive Parenting Capacity
                    Assessment, follow the recommendations of the
                    assessment;
                    b) complete a parenting class and demonstrate that the
                    children will be physically safe in her care;
                    c) demonstrate during visitation what is learned in
                    parenting classes;
                    d) submit to random drug screens

       It then made a Finding about Mother’s progress on the services explaining Mother

       completed some parenting programs, tested negative on a random drug screen, and

       completed a parental capacity assessment. Mother had a no-contact order with Ken,

       and the trial court suspended her visitation in the previous order. Later, the trial

       court found the parenting class’s “safety information was limited to childproofing the

       home and discussion of child health as in what to do if the child is sick or injured.”

       The trial court also found the parental capacity evaluation failed to adequately

       address a referred question relating to the continued lack of explanation for Ken’s

       injuries.

¶ 21          The trial court made extensive findings regarding the continued lack of
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       explanation for Ken’s injuries. First, the trial court noted an email from Father to

       the social worker in May 2020 in which Father said “When [Ken] came home I

       actually dropped him on accident. He landed very hard on the floor and immediately

       started seizing. I was so scared I didn’t know what to do. [Mother] wasn’t home. I

       had been smoking and drinking . . . and yea, that’s what happened.” (Ellipses in

       original.) The trial court then made findings about how Mother had learned about

       the email and noted she “believes” Father caused Ken’s injuries but “did not ask any

       further questions” such that “the court observed no curiosity from the [M]other to find

       out what happened or more about the [F]ather’s disclosure.” The trial court also

       found the social worker told the original hospital evaluators about Father’s statement

       and they did not change their original opinion of abuse because “this new information

       does not explain all of [Ken]’s symptoms and injuries.”

¶ 22         As a result of this evidence and the trial court’s credibility determination about

       Father’s email, the court made numerous Findings on its continuing concerns about

       the lack of explanation for Ken’s injuries and conditions. For example, the trial court

       explained none of the versions of events presented to it “explain [Ken]’s poor state of

       health at the time he was presented . . . to include being malnourished and having

       skull fractures, retinal hemorrhages and other fractures of differing ages.”

¶ 23         In its final relevant Findings, the trial court determined reunification efforts

       “would clearly be unsuccessful and inconsistent with the minor children’s health or
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       safety” in part because of the continued lack of explanation of Ken’s injuries and the

       varied explanations over time. The trial court also found DSS made reasonable

       efforts and visitation was not in the children’s best interests.

¶ 24         Based on these Findings, the trial court concluded it was in the children’s best

       interests for DSS to retain legal custody and placement authority, visitation to be

       suspended, and Mother to complete the services previously ordered. It also concluded

       reunification efforts with Mother and Father “would be clearly unsuccessful and

       inconsistent with the minor children’s health or safety” such that DSS was relieved

       of further reunification efforts and the primary permanent plan would be adoption

       with a secondary plan of guardianship. Finally, the court concluded it was “in the

       children’s best interests that . . . DSS file a proceeding to terminate parental rights

       within sixty (60) days of this hearing.” The court entered an order that aligned with

       its Conclusions of Law and specifically restated the services Mother needed to

       undertake to “correct the conditions” that led to the children’s adjudication.

¶ 25         As ordered to by the later filed written order entered on or about 13 October

       2020, DSS filed a “Motion and Petition for Termination of Parental Rights” on 13 July

       2020. (Capitalization altered.) After recounting the past proceedings as laid out

       above, DSS alleged the following as grounds for terminating Mother’s parental rights:

                    a. The [M]other has abused and/or neglected the children,
                    and the children are neglected and abused children within
                    the meaning of G.S. 7B-101 (1) and (15). The children have
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



                    been previously adjudicated neglected and/abused, have
                    been previously neglected and/or abused, and there is a
                    reasonable likelihood of neglect if they were returned to the
                    [M]other.
                    b. The [M]other has willfully left the children in foster care
                    for more than twelve (12) months without showing to the
                    satisfaction of the Court that reasonable progress under
                    the circumstances has been made within twelve (12)
                    months in correcting those conditions which led to the
                    removal of the children.
                    c. The children have been placed in the custody of . . . DSS
                    and the [M]other, for a continuous period of six (6) months
                    next preceding the filing of the petition, has willfully failed
                    for such period to pay a reasonable portion of the cost of
                    care for the children although physically and financially
                    able to do so.
                    d. The [M]other has committed murder or voluntary
                    manslaughter of another child of the parent or other child
                    residing in the home; has aided, abetted or voluntarily
                    solicited to commit murder or voluntary manslaughter of
                    the child, another child of the parent, or other child
                    residing in the home; has committed felony assault that
                    results in serious bodily injury to the child, another child
                    of the parent, or other child residing in the home, or has
                    committed murder or voluntary manslaughter of the other
                    parent of the child.

       Mother filed an answer 11 August 2020.

¶ 26         The trial court held hearings on the termination of parental rights in May

       2021. It heard extensive testimony, over five days, during both the adjudication and

       disposition stages of the proceedings. As relevant to the issues on appeal, Mother

       called Dr. Jessica Pryce as a witness during the disposition phase; she was “tendered

       and accepted as an expert in child welfare policy and practice.” According to her
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       proffered report, Dr. Pryce sought to testify about racial disparity and

       disproportionality in child welfare systems, domestic violence and such systems, and

       evidence about the importance of avoiding family separation based upon research

       about the long term impact of foster care versus kin placement.           During some

       foundational testimony, both DSS and the Guardian ad Litem (“GAL”) objected to Dr.

       Pryce’s testimony on grounds including lack of foundation and relevance. After

       extended voir dire and arguments from the parties on whether the expert should be

       allowed to testify, the trial court excluded the testimony because it was “irrelevant.”

       Mother’s counsel then submitted the expert’s report as an offer of proof.

¶ 27         Following these hearings, on or about 5 July 2021, the trial court entered an

       order terminating parental rights. Within the order, the trial court included sections

       on both adjudication and disposition.

¶ 28         For the adjudication order, the trial court made Findings of Fact by clear,

       cogent, and convincing evidence. First, the trial court took judicial notice of its prior

       orders and made a number of Findings related to jurisdiction and procedural matters.

       It then recounted the original removal of Mark and Ken from their home,

       incorporating most of the Findings stipulated to in the abuse, neglect, and

       dependency adjudication order.        The trial court further recounted its initial

       disposition order Findings as well as the four services it ordered Mother to undertake

       “to remediate or remedy behaviors or conditions which led or contributed to the
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       children’s adjudication or the Court’s decision to remove custody of the children” from

       her. Lastly as to the pure procedural history, the trial court recounted relevant parts

       of its first two review and permanency planning orders including the parents’

       changing explanations, the court’s continued concern about the lack of explanation

       for Ken’s injuries, and the need for services to redress that lack of explanation.

¶ 29         The trial court then made updated Findings on Mother’s compliance with the

       services it had previously ordered. After incorporating its Findings from the October

       2020 Order, the trial court determined “there [was] no change of circumstances” as

       to the parental capacity evaluation and reiterated the initial evaluation “failed to

       fully, objectively and adequately address the conditions that led to the removal of the

       children from the home.”     Similarly, the trial court found Mother still had not

       “engaged in any parenting class which fully and completely addressed the medical

       and safety reasons that the child [Ken] came into care.” Overall, the trial court

       determined Mother “participated in services that do not address the reason the

       children came into care.”

¶ 30         The trial court also made numerous Findings on the continued lack of

       explanation for Ken’s injuries and its attempts to receive one. First, the trial court

       incorporated many of its Findings from the October 2020 Order. Then, the trial court

       explained how Father’s email explanation “has no weight and there is no credibility

       to it,” although in the wake of the email, Father pleaded guilty to child abuse charges
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       and the prosecutor voluntarily dismissed Mother’s charges. The court found, though,

       Mother believed Father’s email and had no explanation “for each of [Ken]’s

       conditions” when he arrived at the hospital. After noting that the parents were Ken’s

       sole caretakers in the relevant period, the trial court addressed testimony from two

       medical experts in child abuse pediatrics, including one who was Mother’s expert;

       both experts determined Ken’s injuries were the result of non-accidental trauma and

       were not explained by the events described in Father’s email. The trial court noted

       it had “pleaded and begged for information as to what happened to” Ken but it

       remained unexplained.

¶ 31         Finally, the trial court made Findings on the history of domestic violence

       perpetrated by Father against Mother, finding there was no domestic violence before

       the removal of the children from the home, and a series of ultimate Findings as to the

       grounds for termination alleged in the petition. As to the neglect ground, the trial

       court found a “likelihood of repetition of neglect and abuse” because of the continued

       lack of explanation for Ken’s injuries and Mother and Father’s “failure to adequately

       and timely address the issues that led to the removal of the juveniles from the home.”

       As to the willfully leaving the children in foster care ground, the trial court found the

       children had been in foster care for over twelve months and Mother and Father

       “willfully failed or refused” to “complete court ordered services” in that neither had

       made “reasonable progress under the circumstances to correct the conditions that led
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       to the juveniles’ removal.”

¶ 32         Based on those Findings, the trial court entered adjudication Conclusions of

       Law, determining grounds existed to terminate Mother and Father’s parental rights

       for abuse as to Ken and neglect as to Ken and Mark under North Carolina General

       Statute § 7B-1111(a)(1) and for willfully leaving the juveniles with DSS for over 12

       months and willfully failing to make reasonable progress in correcting the conditions

       that led to the children’s removal from the home under North Carolina General

       Statute § 7B-1111(a)(2). The trial court also concluded the additional ground of

       committing a felony assault inflicting serious injury applied only to Father, not

       Mother. DSS chose not to proceed on the other ground in the petition, so the trial

       court concluded it was not established.

¶ 33         Having found grounds to terminate parental rights, the trial court proceeded

       to the dispositional phase. After incorporating all the adjudication Findings, the trial

       court made additional Findings on the children’s current placement, the “strong

       likelihood of adoption” in that placement, the bond with the parents, and the bond

       with the “potential adoptive parents.” The trial court then concluded it was in the

       best interest of the children that the parents’ rights be terminated. The trial court

       then entered an order terminating Mother and Father’s parental rights, giving legal

       and physical custody with placement authority to DSS, and directing DSS to

       “continue to follow through with the adoption process.”
                                         IN RE: M.T. & K.T.

                                             2022-NCCOA-593

                                         Opinion of the Court



¶ 34         Mother filed written notice of appeal from the order terminating parental

       rights to our Supreme Court, with appeal to this Court as an alternative given a then-

       recent change in law, on 14 July 2021. She filed an amended notice of appeal of the

       same order to this Court on 23 July 2021.

                      II.   Legal Background and Issues Presented

¶ 35         To help better situate Mother’s arguments, we start by giving a brief

       background of juvenile proceedings around abuse, neglect, and dependency as well as

       termination of parental rights.

¶ 36         Parents have a constitutional right to “custody of their child and to determine

       the care and supervision suitable for their child.” In re Montgomery, 311 N.C. 101,

       106, 316 S.E.2d 246, 250 (1984) (citing Santosky v. Kramer, 455 U.S. 745, 758–59, 71

       L.Ed.2d 599, 610 (1982)).     “The constitutional parental right is, of course, not

       absolute.” In re E.B., 375 N.C. 310, 315–16, 847 S.E.2d 666, 671 (2020) (citing In re

       C.B.C., 373 N.C. 16, 19, 832 S.E.2d 692, 695 (2019)). But it is a “fundamental liberty

       interest which warrants due process protection.” Id., 375 N.C. at 316, 847 S.E.2d at

       671 (quoting In re Montgomery, 311 N.C. at 106, 316 S.E.2d at 250 (internal

       quotations and citations omitted)).

¶ 37         Juvenile abuse, neglect, and dependency proceedings and termination of

       parental rights proceedings include specific statutory procedures to provide such due

       process protections. See N.C. Gen. Stat. § 7B-100 (2021) (directing courts to interpret
                                          IN RE: M.T. & K.T.

                                              2022-NCCOA-593

                                          Opinion of the Court



       and construe abuse, neglect, and dependency and termination of parental rights

       statutes “[t]o provide procedures for the hearing of juvenile cases that assure fairness

       and equity and that protect the constitutional rights of juveniles and parents”); see

       also, e.g., In re Montgomery, 311 N.C. at 114–15, 316 S.E.2d at 255 (summarizing

       statutory protections under termination of parental rights statutes and how they

       “adequately assure” parents receive “procedural due process protection”); In re J.C.,

       380 N.C. 738, 2022-NCSC-37, ¶ 6 (explaining “statutory burden of proof by clear

       cogent, and convincing evidence” provided for in North Carolina General Statute §

       7B-1109(f) (on adjudication hearings for terminations of parental rights) “protects a

       parent’s constitutional due process rights as enunciated by” Santosky); In re K.W.,

       272 N.C. App. 487, 491, 846 S.E.2d 584, 589 (2020) (addressing how same statutory

       burden of proof in abuse, neglect, and dependency proceedings “assure[s] due process

       of law” (quoting N.C. Gen. Stat. § 7B-802 (2019))); In re Eckard, 148 N.C. App. 541,

       547, 559 S.E.2d 233, 236 (2002) (discussing parents’ constitutional rights in context

       of abuse, neglect, and dependency hearings).

¶ 38         Turning    to   the   specific    statutory   procedures   that   protect   parents’

       constitutional rights, both abuse, neglect, and dependency proceedings and

       termination of parental rights proceedings follow a two-step process. See In re K.W.,

       272 N.C. App. at 491, 846 S.E.2d at 589 (“A proceeding to protect an allegedly abused,

       neglected, or dependent juvenile requires two hearings.”); In re A.W., 377 N.C. 238,
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       2021-NCSC-44, ¶ 34 (“Our Juvenile Code provides for a two-step process for

       termination of parental rights proceedings consisting of an adjudicatory stage and a

       dispositional stage.” (quoting In re Z.A.M., 374 N.C. 88, 94, 839 S.E.2d 792, 796–97

       (2020) (in turn citing N.C. Gen. Stat. §§ 7B-1109, 1110 (2019)))).

¶ 39         Focusing on abuse, neglect, and dependency proceedings first, this Court has

       recently explained the two steps as follows:

                    First, the trial court holds an adjudicatory hearing to
                    determine if a child is abused, neglected, or dependent. [In
                    re O.W., 164 N.C. App. 699, 701, 596 S.E.2d 851, 853
                    (2003).] At this stage, heightened requirements are in place
                    to “protect the rights of . . . the juvenile’s parent” and
                    “assure due process of law.” N.C. Gen. Stat. § 7B-802
                    (2019). The trial court must apply the Rules of Evidence,
                    N.C. Gen. Stat. § 7B-804 (2019), and can find a child
                    abused, neglected, or dependent only if that status is
                    proven “by clear and convincing evidence.” N.C. Gen. Stat.
                    § 7B-805 (2019).

                    If the trial court finds at adjudication that the allegations
                    in a petition have been proven by clear and convincing
                    evidence and concludes based on those findings that a
                    juvenile is abused, neglected, or dependent, the court then
                    moves on to an initial disposition hearing. N.C. Gen. Stat.
                    § 7B-901 (2019). At this stage, the trial court, in its
                    discretion, determines the child’s placement based on the
                    best interests of the child. O.W., 164 N.C. App. at 701, 596
                    S.E.2d at 853.

       In re K.W., 272 N.C. App. at 491, 846 S.E.2d at 589 (alterations in original). Following

       the initial disposition hearing and order, the trial court continues to conduct review

       or permanency planning hearings. See N.C. Gen. Stat. § 7B-906.1 (eff. 1 Oct. 2021)
                                           IN RE: M.T. & K.T.

                                             2022-NCCOA-593

                                            Opinion of the Court



       (mandating court conduct such hearings with certain required components).4 At

       permanency planning hearings, the trial court must adopt one or more of the listed

       statutory permanent plans including, as relevant here, reunification, adoption, and

       guardianship. N.C. Gen. Stat. § 7B-906.2(a) (eff. 1 Oct. 2021); see also N.C. Gen. Stat.

       § 7B-906.2(a) (2019) (including same provisions in previous version). This concurrent

       planning “shall continue until a permanent plan is or has been achieved.” N.C. Gen.

       Stat. § 7B-906.2(a1) (eff. 1 Oct. 2021); see also N.C. Gen. Stat. § 7B-906.2(a1) (2019)

       (including same provisions in previous version).

¶ 40          The two-step process for termination of parental rights resembles that of

       abuse, neglect, and dependency proceedings:

                     In conducting a termination of parental rights proceeding,
                     the trial court begins by determining whether any of the
                     grounds for termination delineated in N.C.G.S. § 7B-
                     1111(a) exist. See N.C.G.S. § 7B-1109 (2019). “At the
                     adjudicatory stage, the petitioner bears the burden of
                     proving by ‘clear, cogent, and convincing evidence’ the
                     existence of one or more grounds for termination under
                     section 7B-1111(a) of the General Statutes.” In re A.U.D.,
                     373 N.C. 3, 5–6, 832 S.E.2d 698 (2019) (quoting N.C.G.S. §
                     7B-1109(f)). “If a trial court finds one or more grounds to
                     terminate parental rights under N.C.G.S. § 7B-1111(a), it

       4Section 7B-906.1 had changes go into effect 1 October 2021, which was after the trial court
       entered the order terminating parental rights on appeal here, but the changes relevant to
       our discussion here merely added new language clarifying the difference between
       permanency planning hearings and review hearings. See 2021 North Carolina Laws S.L.
       2021-132, § 1(h) (1 Sept. 2021) (indicating changes to language of § 7B-906.1(a) and then
       changes to other sub-sections); see also 2021 North Carolina Laws S.L. 2021-100, § 10 (6 Aug.
       2021) (updating language to reflect difference between permanency planning and review
       hearings in additional parts of § 7B-906.1).
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



                    then proceeds to the dispositional stage,” id. at 6, 832
                    S.E.2d 698, at which it “determine[s] whether terminating
                    the parent’s rights is in the juvenile’s best interest.”
                    N.C.G.S. § 7B-1110(a) (2019).

       In re A.E., 379 N.C. 177, 2021-NCSC-130, ¶ 13 (alterations in original). Unlike an

       abuse, neglect, and dependency proceeding, once the termination of parental rights

       proceeding reaches a disposition terminating rights, the trial court does not

       undertake further actions.      See N.C. Gen. Stat. § 7B-1112 (2021) (“An order

       terminating the parental rights completely and permanently terminates all rights and

       obligations of the parent to the juvenile and of the juvenile to the parent arising from

       the parental relationship . . . .” (emphasis added)).

¶ 41         Turning to Mother’s arguments, they fit within three of the four possible stages

       between abuse, neglect, and dependency and termination of parental rights

       proceedings. She does not present any arguments as to the abuse, neglect and

       dependency adjudication order, to which she consented. Within the abuse, neglect

       and dependency disposition stage, Mother argues “[t]he trial court erred in

       eliminating reunification as a permanent plan.”           Turning to the termination of

       parental rights adjudication stage, Mother makes three arguments: (1) Findings of

       Fact 82–83 and 85–88 are “not supported by the evidence” and the Findings present

       other issues; (2) “[t]he trial court erred in terminating Mother’s parental rights to

       each of her two children based on abuse or neglect”; and (3) “[t]he trial court erred in
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       terminating Mother’s parental rights on the ground she willfully failed to make

       reasonable progress.” Finally, on the termination of parental rights disposition stage,

       Mother contends “[t]he trial court erred as a matter of law by excluding relevant

       evidence mandated for consideration” as to “best interest.”        We review each of

       Mother’s arguments in turn.

                III.   Elimination of Reunification as a Permanent Plan

¶ 42         Mother first argues the trial court “erred in eliminating reunification as a

       permanent plan for Mother.”        Specifically, she asserts the order eliminating

       reunification, which we are calling the October 2020 Order, “was not based on

       sufficient evidence and was not supported by the evidence or findings sufficient to

       support the conclusion.” Then, she contends the court erred for the reasons stated in

       In re J.M., N.M., 276 N.C. App. 291, 2021-NCCOA-92.

       A. Preservation of Issue for Appeal

¶ 43         Before reaching the merits, we address whether this issue is properly before

       us. Both GAL and DSS argue Mother failed to preserve her appeal of the October

       2020 Order eliminating reunification as a permanent plan. In recognition of her

       failure to “timely and properly appeal” the October 2020 Order, Mother has filed a

       petition for writ of certiorari (“PWC”) as to the Order and, in the alternative, asks us

       to use our power under Rule of Appellate Procedure 2 to suspend the Rules of

       Appellate Procedure as to proper filing of an appeal.
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



¶ 44         In our discretion, we grant Mother’s PWC to allow us to “review the order

       eliminating reunification together with an appeal of the order terminating parental

       rights.” See In re C.H., 2022-NCSC-84, ¶ 18 (quoting N.C. Gen. Stat. § 7B-1001(a2))

       (granting PWC as to orders ceasing reunification and recognizing statute directing

       this Court to hear such appeals, when properly filed, with order terminating parental

       rights). Granting a PWC in this situation is appropriate since there is a statutory

       mandate to vacate an order terminating parental rights “[i]f the order eliminating

       reunification is vacated or reversed.” N.C. Gen. Stat. § 7B-1001(a2) (eff. 1 Oct. 2021).

       Further, Mother filed a “Notice to Preserve Right of Appeal” of the October 2020

       Order; it was merely untimely. (Capitalization altered.) For these reasons and in

       the exercise of our discretion, we grant Mother’s PWC. Because we grant the PWC,

       we decline to invoke Rule 2.

       B. Standard of Review

¶ 45         “This Court reviews an order that ceases reunification efforts to determine

       whether the trial court made appropriate findings, whether the findings are based

       upon credible evidence, whether the findings of fact support the trial court’s

       conclusions, and whether the trial court abused its discretion with respect to

       disposition.” In re C.M., 273 N.C. App. 427, 429, 848 S.E.2d 749, 751 (2020) (quoting

       In re C.M., 183 N.C. App. 207, 213, 644 S.E.2d 588, 594 (2007)); see also In re J.H.,

       373 N.C. 264, 267–268, 837 S.E.2d 847, 850 (2020) (listing same standard of review
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



       in part relying on In re C.M., 183 N.C. App. at 213, 644 S.E.2d at 594). “At the

       disposition stage, the trial court solely considers the best interests of the child.” In re

       J.H., 373 N.C. at 268, 837 S.E.2d at 850 (quotations and citations omitted). “The trial

       court’s findings of fact are conclusive on appeal if supported by any competent

       evidence.” Id., 373 N.C. at 267, 837 S.E.2d at 850 (quotations and citations omitted).

       “An abuse of discretion occurs when the trial court’s ruling is so arbitrary that it could

       not have been the result of a reasoned decision.” Id., 373 N.C. at 268, 837 S.E.2d at

       850 (quotations and citations omitted).

       C. Analysis

¶ 46         Mother asserts the October 2020 Order “was not based on sufficient evidence

       and was not supported by the evidence or findings sufficient to support the

       conclusion” and the trial court erred for the reasons stated in In re J.M. Specifically

       as to In re J.M., Mother argues the October 2020 Order included “numerous findings

       which confirmed Mother’s continuing suitability as a parent entitled to reunification”

       including her completion of her case plan, “glowing reports” from the “parental

       capacity expert and the parenting instructor,” employment, a new residence, ending

       her relationship with Father, and “believe[ing] Father’s confession that he injured

       Ken.” Mother contends her “only failure was being unable to explain Ken’s 2017

       injuries to the personal satisfaction of the Judge, which is an insufficient basis to

       eliminate reunification” under In re J.M.
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                          Opinion of the Court



¶ 47         As to the first argument, Mother fails to identify any specific Findings of Fact

       not supported by the evidence, so she has failed to preserve any challenges to the

       Findings. See Dalenko v. Collier, 191 N.C. App. 713, 719, 664 S.E.2d 425, 429 (2008)

       (concluding party failed to preserve challenge to findings of fact because she “failed

       to assign error to specific findings of fact by the trial court, and instead resort[ed] to

       a broadside attack on the order ‘that its finding are not support by pleadings,

       submissions, evidence of record and arguments of the parties . . .’” (ellipses in

       original)); In re Y.I., 262 N.C. App. 575, 579, 822 S.E.2d 501, 504 (2018) (determining

       mother abandoned her challenge to three specifically named findings of fact because

       she “wholly fail[ed] to support her contention with explanation or citation to the

       record”).

¶ 48         As a result, we only consider Mother’s argument the trial court erred based on

       In re J.M. For that argument, we must decide whether the trial court abused its

       discretion in ceasing reunification efforts based on the best interest of the children.

       See In re J.H., 373 N.C. at 267–68, 837 S.E.2d at 850 (explaining our courts review

       orders ceasing reunification for abuse of discretion and that, as with any order at the

       disposition stage, the trial court only considers the child’s best interests).

¶ 49         “At a permanency planning hearing, ‘reunification shall be a primary or

       secondary plan unless,’ inter alia, ‘the court makes written findings that reunification

       efforts clearly would be unsuccessful or would be inconsistent with the juvenile’s
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       health or safety.’” Id., 373 N.C. at 268, 837 S.E.2d at 850 (alterations from original

       omitted) (quoting N.C. Gen. Stat. § 7B-906.2(b) (2019)). The court also “must make

       findings ‘which shall demonstrate the degree of success or failure toward

       reunification’ including:

                    ‘(1) Whether the parent is making adequate progress
                    within a reasonable period of time under the plan.
                    (2) Whether the parent is actively participating in or
                    cooperating with the plan, the department, and the
                    guardian ad litem for the juvenile.
                    (3) Whether the parent remains available to the court, the
                    department, and the guardian ad litem for the juvenile.
                    (4) Whether the parent is acting in a manner inconsistent
                    with the health or safety of the juvenile.’”

       Id., 373 N.C. at 268, 837 S.E.2d at 850–51 (quoting N.C. Gen. Stat. § 7B-906.2(d)).

¶ 50         Mother does not argue the trial court failed to make these required Findings,

       nor could she. As to Mother’s case plan and her progress thereon (requirements (1)

       and (2) above), the trial court recounted the four elements of the case plan including:

                    a) submit to a comprehensive Parenting Capacity
                    Assessment, follow the recommendations of the
                    assessment;
                    b) complete a parenting class and demonstrate that the
                    children will be physically safe in her care;
                    c) demonstrate during visitation what is learned in
                    parenting classes;
                    d) submit to random drug screens

       The trial court then made findings that Mother completed parenting programs in

       2018 and 2019 and submitted to a random drug screen in 2018. In a later Finding,
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                          Opinion of the Court



       the trial court noted the program’s “safety information was limited to childproofing

       the home and discussion of child health as in what to do if the child is sick or injured.”

       As to visitation, the trial court noted both parents were subject to a no-contact order

       with Ken and visitation as to Mark was suspended in September 2019. The trial

       court specifically found the suspension of visitation “was providently entered and

       continues to be in the best interest of the children” based on a recommendation from

       Mark’s therapist, since adoption was the primary plan. Further, the trial court noted

       the parenting coach “ha[d] not observed the parents interacting with their children”

       since the parenting class.     Finally, the trial court found Mother “completed a

       Parenting Capacity Evaluation,” and we will address the court’s additional, more

       specific Findings on the parenting capacity evaluation below when we address

       Mother’s main argument.

¶ 51         As to Mother’s availability to the court, DSS, and GAL (requirement (3)), the

       trial court recounted in numerous Findings Mother’s contact with it, DSS, and the

       GAL. For example, the trial court noted how Mother had attended a previous hearing

       in April 2020, “maintained sporadic communication with” DSS, and “text[ed] the

       Social Worker monthly to get updates on the children and to see photos.”

¶ 52         As to the final § 7B-906.2(d) factor, the trial court made multiple Findings

       regarding Mother acting “in a manner inconsistent with the health or safety of the

       juvenile.” N.C. Gen. Stat. § 7B-906.2(d)(4). For example, the trial court found:
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



                    63. Reunification efforts with the [M]other and [F]ather
                    would clearly be unsuccessful and inconsistent with the
                    minor children’s health or safety, because: there is still no
                    explanation as to how [Ken] was injured and how he came
                    to be in the state of health as presented on December 3,
                    2017 despite the various accounts and the case pending for
                    more than two (2) years. The [F]ather’s account of one sole
                    incident is inconsistent with the injuries which were of
                    different ages according to the medical evidence previously
                    adduced by this court. Further reunification efforts with
                    [M]other or [F]ather would be unsuccessful and
                    inconsistent with the health and safety of both children
                    based on the parents’ inability to provide a safe, stable and
                    secure home free of domestic violence and substance use.
                    The Court finds that the safety risk to [Mark], as a child in
                    the home of the abused sibling, continues to be great based
                    on the lack of forthright explanation by the parents, as well
                    as the minimized domestic violence and substance abuse
                    issues.

       The trial court’s previous Findings made clear it was referring to Father when

       discussing the substance abuse issues and perpetration of the domestic violence, at

       least as against Mother.

¶ 53         Mother argues the trial court erred in eliminating reunification because she

       “completed her case plan,” received “glowing reports” from her parental capacity

       expert and parenting instructor, and only failed “to explain Ken’s 2017 injuries to the

       personal satisfaction of the Judge, which is an insufficient basis to eliminate

       reunification” under In re J.M. We conclude the trial court did not abuse its discretion

       in ceasing reunification efforts because it made a “reasoned decision” that Mother

       had not completed her case plan and it properly considered Mother’s lack of
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       explanation as to Ken’s 2017 injuries. See In re J.H., 373 N.C. at 268, 837 S.E.2d at

       850 (explaining an abuse of discretion only occurs when trial court’s ruling “could not

       have been the result of a reasoned decision”).

¶ 54         First, Mother’s summary of her case plan progress does not align with the trial

       court’s unchallenged Findings of Fact. Specifically, while Mother emphasizes the

       parental capacity expert’s evaluation and the parenting instructor’s feedback, the

       trial court made numerous Findings explaining why it gave reduced weight to this

       evidence.

¶ 55         As to the parental capacity evaluation, the trial court explained:

                    58. Both parents underwent a Parenting Capacity
                    Evaluation by April Harris Britt and Dr. Harris Britt
                    testified in this matter as to her findings on February 10,
                    2020.

                    59. The court thoroughly reviewed the Parenting Capacity
                    Evaluations. There were three referral questions as follows:
                    First, “ [parents] [have] some parenting capacity; however,
                    it is concerning that [they] [are] not willing to disclose what
                    happened to [Ken]. Can [they] parent effectively and meet
                    his [sic] child’s needs?” Second, “Is [parent] willing and able
                    to keep [his/her] children safe from harm” and third, “Is
                    [parent] able to provide and care for [his/her] children
                    without relying on significant others for support”.

                    60. The complete medical records from [the hospital] were
                    provided for [Mark] and [Ken] by DSS to Dr. Harris-Britt
                    but her report states that they “could not be reviewed as
                    the disc was password protected”. On the other hand, Dr.
                    Harris Britt did review medical records of Dr. Michael
                    Holick and Dr. Daniel Ostrovsky as to causation of [Ken]’s
                                  IN RE: M.T. & K.T.

                                    2022-NCCOA-593

                                   Opinion of the Court



             injuries. In fact, she did review Petitioner’s Exhibit #6
             which is the letter that summarizes the care and condition
             of [Ken]. This letter is clear that [Ken] was in poor health
             when he was presented to Duke Hospital. He was
             malnourished, had bleeding on the brain and had
             numerous fractures of different ages, both old and newer.
             Dr. April Harris-Britt reviewed the court orders in this
             case. The Court has a continued concern about what
             happened to [Ken] because the Court does not have any
             explanations from either parent at the time of the
             completion of the PCE. Although Dr. Harris-Britt did not
             have the entire medical record for [Ken], she formed an
             opinion that [Mother] can provide safety to her children. Dr.
             Harris-Britt looked at the previous court orders and the
             Court has been consistent in articulating its concern of what
             caused [Ken]’s injuries. This Court is perplexed in how Dr.
             Harris-Britt didn’t believe it was important as to what
             happened to [Ken] to be factored in her formulating her
             opinion that [M]other could parent [Ken] and [Mark] safely.
             She didn’t think she needed to review the Duke medical
             records in order to assess the parenting capacity of the
             parents.

             61. As for reviewing and considering the orders of this
             court, Dr. Harris Britt considered the initial Disposition
             order #11, 12 (Finding of Fact) 13 and 14 most of which
             were not the salient causation findings regarding the abuse
             and lack of explanation for the abuse. This court has been
             consistently concerned with how [Ken] was injured and the
             court orders reflect this concern. The first question in the
             PCE reflects this concern as well. Dr. Harris Britt
             concluded that [M]other and [F]ather would be safe
             parents. This court is perplexed as to how the Duke
             medical records were not relevant to that assessment.

(Emphasis added; all other alterations in original except changes to names of

children, removal of names to protect the children’s identity, and “[sic].”)
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                          Opinion of the Court



¶ 56         Throughout its Findings on the parental capacity evaluation, the trial court

       repeatedly emphasized the importance of receiving an explanation for Ken’s injuries.

       The Findings indicate the trial court did not fully credit the evaluation because the

       evaluation failed to address that important question and did not include a review of

       records of Ken’s injuries. These concerns about the parental capacity evaluations

       then link directly to the court’s ultimate Findings reunification efforts would be

       unsuccessful and inconsistent with the children’s health, safety, and welfare. For

       example, the trial court emphasized “there is still no explanation as to how [Ken] was

       injured and how he came to be in the state of health” in December 2017. Thus, the

       trial court determined the parenting capacity evaluation Mother received did not

       address one of the questions the trial court noted as a reason for the referral and

       therefore did not credit the evaluation.

¶ 57         In addition to its concerns about the parenting capacity evaluation, the trial

       court questioned whether the parenting class adequately addressed the reasons the

       children were removed from the home as required by the case plan. Specifically, the

       trial court found the parenting class’s “safety information was limited to childproofing

       the home and discussion of child health as in what to do if the child is sick or injured.”

       (Emphasis added.)

¶ 58         The trial court’s questioning of the parental capacity evaluation and parenting

       class is important because it undermines Mother’s argument she completed her case
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                          Opinion of the Court



       plan and thus the only reason for the cessation of reunification efforts was her failure

       to explain the injuries. A trial court can consider failure to make adequate progress

       on a case plan when determining whether to cease reunification efforts. See N.C.

       Gen. Stat. § 7B-906.2(d)(1) (requiring a trial court to make Findings on whether the

       parent is making “adequate progress within a reasonable period of time under the

       plan” at permanency planning hearings); see also In re J.R., 279 N.C. App. 352, 2021-

       NCCOA-491, ¶¶ 33, 37 (finding credible evidence the mother was “not making

       adequate progress within a reasonable time under case plan” and then determining

       that finding and others “support the trial court’s cessation of reunification efforts”).

       As long as the trial court’s view of the evidence is reasonable, it is binding on appeal

       even if that view is contrary to a party’s characterization of the evidence on appeal.

       See In re L.R.L.B., 377 N.C. 311, 2021-NCSC-49, ¶ 26 (finding binding on appeal a

       trial court’s “contrary evaluation” of whether a mother made adequate progress by

       engaging with certain services because the trial court’s view was reasonable based on

       the evidence). Thus, the trial court’s questions about the evaluation and parenting

       class help demonstrate it made a reasoned decision, and thus did not abuse its

       discretion, in ceasing reunification efforts.

¶ 59         Turning to the trial court’s emphasis on the lack of explanation for Ken’s

       injuries directly, the trial court did not abuse its discretion in ceasing reunification

       efforts on those grounds. As an initial matter, we note Mother relies on In re JM, 276
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       N.C. App. 291, 2021-NCCOA-92, and our Supreme Court granted discretionary

       review of that decision after the parties (and Amici) completed briefing in this appeal.

       GAL, with support of DSS, filed a motion to “continue oral argument and hold [the]

       case in abeyance” as a result of the Supreme Court’s action, but we denied that

       motion. (Capitalization altered.) Further, we note Mother’s response in objection to

       GAL’s motion argued “the logic and reason and precedent supporting the principles

       involved in the issues before this Court remain valid and appropriate for arguments”

       even though In re J.M. itself is “stayed by supersedeas pending the Supreme Court’s

       decision.”

¶ 60         The trial court made numerous unchallenged Findings of Fact regarding the

       failure of the parents, and specifically Mother, to explain Ken’s injuries “and

       condition at the time he was presented for treatment,” which was key to its ultimate

       Finding required to cease reunification efforts. Specifically, even after receiving

       Father’s emailed statement from 13 May 2020               that he dropped Ken and Ken

       “immediately started seizing,” the trial court remained “baffled” because

       “[c]onsidering [Ken]’s numerous injuries . . . the [F]ather’s statement does not explain

       [Ken]’s other conditions (his low temperature, low blood sugar, hypoglycemia and

       other conditions).” The trial court made that Finding based in part on the unchanged

       opinions of the doctors who originally evaluated Ken for child abuse: “The Social

       Worker apprised Dr. Lyndsay Terrell and Dr. Karen St. Claire at [the hospital] about
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       the [F]ather’s statement. The original opinions and diagnosis still stand as this new

       information does not explain all of [Ken]’s symptoms and injuries.”

¶ 61         The trial court also explained how none of the parents’ previous explanations

       fully explained Ken’s injuries either:

                    The Court has been given different versions of events from
                    the parents throughout the case to explain [Ken]’s injuries
                    and condition when he was presented to [the hospital] on
                    December 3, 2017 at the time of the filing of the petition.
                    At first, the parents said it was the fault of [hospital]
                    providers, as a malpractice allegation. Then, they alleged
                    it was the stepfather who caused the injuries. Now there is
                    the [F]ather’s statement as to a one-time fall occurring
                    while the [F]ather was under the influence. None of these
                    accounts explain [Ken]’s poor state of health at the time he
                    was presented on December 3, 2017, to include being
                    malnourished and having skull fractures, retinal
                    hemorrhages and other fractures of differing ages. It is
                    notable that [Ken] was examined at [the hospital] prior to
                    that date, on November 9, 2017, and was found to be at a
                    healthy baseline without injury, retinal hemorrhages,
                    malnutrition or fractures as demonstrated by the medical
                    records in evidence.”

       Thus, the trial court had ample support for its ultimate Finding about the continued

       lack of explanation of Ken’s injuries.

¶ 62         The trial court also made certain Findings specific to Mother and her lack of

       explanation. While the trial court found Mother “believes that the [F]ather injured”

       Ken, the trial court also noted certain inconsistencies with Mother’s view of the

       events. For example, while Father’s email explained Mother was not home when
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       Father dropped Ken on the floor and Ken immediately started seizing, the trial court

       noted:

                      The [M]other also claims that the [F]ather was rarely left
                      in the home with the children and they were there together
                      with the children. The [M]other continues to report that
                      she noticed that when she was changing [Ken]’s diaper and
                      his upper body was twitching, and he was looking in one
                      spot and that is when she decided to take him to the
                      hospital. This is at the point where she noticed something
                      was not right with [Ken].

       The trial court also repeatedly highlighted instances when Mother could have sought

       to gain more information but did not. For example, the trial court found:

                      The [M]other gave testimony about her knowledge of the
                      [F]ather’s emails to the social worker. According [to] the
                      [M]other, she was informed by her cousin about the
                      [F]ather’s emails. The [M]other did not ask any further
                      questions and the court observed no curiosity from the
                      [M]other to find out what happened or more about the
                      [F]ather’s disclosure. The [M]other contacted her attorney.

       (Emphasis added.)

¶ 63            These Findings explain why the trial court “remain[ed] gravely concerned that

       neither parent is providing the full picture on [Ken]’s injuries.” (Emphasis added.)

       They also clarify what the trial court believed Mother needed to do to satisfy its

       concerns, namely better understand the cause of all of Ken’s injuries, not just the

       ones potentially explained by Father’s email admission.

¶ 64            These Findings regarding the lack of explanation for the injuries are a valid
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



       ground on which to cease reunification efforts. In the similar context of termination

       of parental rights adjudications, which Mother’s favored case of In re J.M. relies upon,

       see In re J.M., ¶¶ 29–30 (citing to In re Y.Y.E.T., 205 N.C. App. 120, 695 S.E.2d 517

       (2010), before contrasting the facts there to Y.Y.E.T.); Y.Y.E.T., 205 N.C. App. at 127–

       28, 695 S.E.2d at 521–22 (discussing the trial court’s attempt to discover the cause of

       the child’s non-accidental injuries under a heading on terminating parental rights),

       our Courts have found a continued failure to explain children’s injuries adequate

       grounds to find a likelihood of future neglect of the child by a parent. 5 E.g., In re

       D.W.P. 373 N.C. 327, 339–40, 838 S.E.2d 396, 405–06 (2020) (discussing Mother’s

       lack of explanation for her child David’s injuries before concluding “Respondent-

       mother acknowledges her responsibility to keep David safe, but she refuses to make

       a realistic attempt to understand how he was injured or to acknowledge how her

       relationships affect her children’s wellbeing. These facts support the trial court’s

       conclusion that the neglect is likely to reoccur if the children are returned to

       respondent-mother’s care.”).

¶ 65         For example, in In re Y.Y.E.T., this Court found the parents “refusal to accept

       responsibility for the child’s injury indicate[d] that the conditions which led to the




       5 We also do not have precedent on cessation of reunification efforts in the context of
       unexplained injuries that must have been caused by at least one of the two parents given In
       re J.M. is subject to a stay.
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       child’s initial removal from [their] home ha[d] not been corrected.” 205 N.C. App. at

       129, 695 S.E.2d at 523. In that case, the trial court had been unable to “conclusively

       determine who was the perpetrator of the injury” but knew the child’s injury “was not

       accidental” and was indicative of child abuse such that “[a]s the child’s sole care

       providers, it necessarily follow[ed] that [the parents] were jointly and individually

       responsible for the child’s injury. Whether each [parent] directly caused the injury

       by inflicting the abuse or indirectly caused the injury by failing to prevent it, each

       [parent] is responsible.” Id., 205 N.C. App. at 128–29, 695 S.E.2d at 523–24. Based

       on those facts and a finding the parents were protecting each other, this Court held

       the trial court “properly determined that the repetition of abuse or neglect [was]

       probable.” Id., 205 N.C. App. at 129, 695 S.E.2d at 523.

¶ 66         Here, similar to In re Y.Y.E.T., the trial court found Ken’s injuries were non-

       accidental and indicative of child abuse. The trial court had already previously found

       in the stipulated-to adjudication order that Mother and Father “were the sole care

       providers of the children during the time of the injuries to” Ken. Further, even

       accepting Father’s explanation that he dropped Ken one time, the trial court found

       numerous other aspects of Ken’s condition when he was taken to the hospital

       remained unexplained. Thus, the trial court could not “conclusively determine” who

       caused all of Ken’s conditions but could still permissibly determine both parents were

       responsible for Ken’s condition either directly or indirectly. In re Y.Y.E.T., 205 N.C.
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       App. at 128–29, 695 S.E.2d at 522–23. While the trial court here did not specifically

       find Mother was protecting Father, it had concerns about the plausibility of Mother’s

       explanations of events and her lack of interest in trying to learn more information

       about what happened to Ken.        Therefore, we conclude the trial court properly

       determined reunification efforts would be inconsistent with the children’s health or

       safety based on Mother’s failure to fully explain Ken’s injuries and condition when

       admitted to the hospital.

¶ 67         Mother’s progress on her case plan does not change our determination.

       Parental compliance with a case plan alone is not always sufficient to preserve

       parental rights. See In re L.G.G., 379 N.C. 258, 2021-NCSC-139, ¶ 34 (explaining

       parental compliance with a case plan “does not preclude a finding of neglect”

       (citations and quotations omitted)).      In the similar best interest context for

       termination of parental rights, this Court explained, “[P]arents must demonstrate

       acknowledgment and understanding of why the juvenile entered DSS custody as well

       as changed behaviors.” In re Y.Y.E.T., 205 N.C. App. at 131, 695 S.E.2d at 524. For

       example, in In re L.G.G., the parents “completed substantially all of their case plan

       but, despite their participation, they have shown that they have not gleaned sufficient

       insight into why their . . . children came into DSS custody.” In re L.G.G., ¶ 34. Here,

       we have addressed how the trial court did not believe the parenting capacity

       evaluation or the parenting class Mother took part in adequately addressed the
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



       reasons for her children being in DSS custody because they failed to explain or teach

       Mother to prevent the injuries and conditions Ken had when presented at the

       hospital. Thus, even with Mother’s progress on her case plan, the trial court’s reasons

       for its decision still withstand our scrutiny.

¶ 68         Mother first argues In re J.M. supports her positions, but even assuming

       arguendo the case was not subject to a pending appeal to our Supreme Court, we are

       not persuaded. First, In re J.M. is distinguishable from this case for several reasons.

       The facts regarding the specific injuries to the child in In re J.M. are similar in that

       the child, Nellie, was about four months old when her parents took her to the hospital

       after she “became completely silent and limp.” In re J.M., ¶ 2. At the hospital, a

       “CAT scan showed an acute subdural hematoma” and additional testing revealed

       “severe multilayer retinal hemorrhages to both eyes and rib fractures that appeared

       to be several days old.” Id., ¶¶ 2–3. Nellie’s doctor determined her injuries “were

       highly specific for child abuse.” Id., ¶ 3.

¶ 69         But aside from the types of tragic injuries involved, In re J.M. then proceeds

       quite differently from this case both procedurally and factually. For example, neither

       parent was charged with any criminal offense arising from Nellie’s injuries, nor did

       either parent plead guilty to any crime. As relevant to the evidence regarding how

       the injuries may have occurred and the trial court’s evaluation of that evidence, this

       Court noted in In re J.M. that DSS had not conducted a proper investigation of the
                                   IN RE: M.T. & K.T.

                                     2022-NCCOA-593

                                    Opinion of the Court



injuries, leaving open a question as to whether either parent actually caused the

injuries. Id., ¶ 51. Specifically, two older step-siblings, ages 10 and 14, lived in the

home with Nellie and her parents, but

             DSS did not interview Respondent-Mother’s older two
             children in the home during their investigation of Nellie’s
             injuries.
             DSS offers no reason why it failed to interview Respondent-
             Mother’s older children. The trial court found, in the
             adjudication order, Jon and Nellie were under
             Respondents’ exclusive custody and care based on the
             statements made by the Respondents to social workers and
             police regarding their care of Nellie. It is unreasonable to
             presume, however, that parents have eyes on their children
             at all times. Parents and children must sleep at some point,
             and presumably, parents must tend to other children or to
             household needs, allowing for children to be left without
             eyes-on supervision for some periods of time, no matter
             how short.
             Pursuant to N.C. Gen. Stat. § 7B-300, DSS is required “to
             establish protective services for juveniles alleged to be
             abused, neglected, or dependent. [The p]rotective services
             shall include the screening of reports, the performance of
             an assessment using either a family assessment response
             or an investigative assessment response . . . .” N.C. Gen.
             Stat. § 7B-300 (2019). This Court in its discretion takes
             judicial notice that the policies and protocols that guide
             and govern family assessments and investigative
             assessments, “CPS Family and Investigative Assessments,
             Policy, Protocol, and Guidance,” (“DSS’s Assessment
             Manual”), are found in North Carolina’s Child Welfare
             Manual published by the North Carolina Department of
             Health and Human Services. See N.C. Gen. Stat. § 8C-1,
             Rule 201 (2019).
             The “purpose of the [Child Protective Services] Assessment
             is to . . . determine if . . . [t]he child is safe within the home
             and, if not, what interventions can be implemented that
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



                    will ensure the child’s protection and maintain the family
                    unit intact if reasonably possible.” N.C. Dep’t of Health &
                    Hum. Servs., CPS Family and Investigative Assessments
                    Policy, Protocol, and Guidance, 1 (July 2019),
                    https://policies.ncdhhs.gov/divisional/social-services/child-
                    welfare/policymanuals/modified-manual-
                    1/assessments.pdf.
                    DSS can approach an instance of alleged neglect, abuse,
                    and dependency through a “Family Assessment,” or
                    “Investigative Assessment. [Footnote]” Both methods
                    require face-to-face interviews with all children residing in
                    the home. N.C. Dep’t of Health & Hum. Servs., CPS Family
                    and Investigative Assessments Policy, Protocol, and
                    Guidance,           64,       69         (July         2019),
                    https://policies.ncdhhs.gov/divisional/social-services/child-
                    welfare/policy-manuals/modified-manual-
                    1/assessments.pdf. (emphasis added).

       Id., ¶¶ 46–51 (alterations in original except for footnote removal).

¶ 70         Aside from these factual differences, In re J.M. turned on two key facts: (1) the

       mother there “engaged in all services required of her in order to correct the conditions

       that led to the removal of the children and that she had objectively learned from and

       benefitted from the services”; and (2) the mother acknowledged the child’s injuries

       were “nonaccidental” but could not explain the cause of the injuries because she was

       not present for them. Id., ¶¶ 30–31. As to the first fact, the trial court here found, in

       a series of unchallenged Findings of Fact, Mother’s parental capacity evaluation and

       parenting class did not correct the conditions of removal because they failed to fully

       address the still unexplained nature of all of Ken’s injuries. As to the second fact,

       while Mother acknowledged Father’s email and believed it, the trial court still had
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       concerns about the plausibility of Mother’s explanations of events and her lack of

       interest in trying to learn more information about what happened to Ken. Given

       these factual differences from the situation in In re JM, the trial court made a

       reasoned decision in ceasing reunification efforts and thus did not abuse its discretion

       even when considering that case.

¶ 71         Mother also argues, in her reply brief, the cases on which we rely are

       distinguishable, albeit in the context of her argument about termination of parental

       rights adjudication on abuse or neglect grounds. We reject each of her attempts to

       distinguish the cases. First, Mother argues In re L.G.G. is distinguishable because

       there neither parent would acknowledge the source of the children’s “significant

       sexualized behaviors.” Here, the trial court found Mother failed to acknowledge the

       “full picture” of the extensive injuries and ailments Ken presented when admitted to

       the hospital could not be explained by Father’s admission he dropped Ken once.

       While the factual scenarios were different, the lack of acknowledgement of all the

       reasons for DSS involvements were similar. Second, Mother argues In re Y.Y.E.T. is

       distinguishable because here there was “a valid and positive” parental capacity

       evaluation. As we have laid out above, the trial court made unchallenged Findings

       of Fact recounting its misgivings about the evaluation here, particularly that the

       evaluation failed to fully address the still-unexplained nature of all of Ken’s injuries.

¶ 72         After our review, we conclude the trial court did not abuse its discretion in
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       ceasing reunification efforts. The trial court made the required Findings of Fact, and

       it made a reasoned decision in ceasing reunification efforts based on its Findings on

       Mother’s case plan progress and the still unexplained nature of some of Ken’s injuries

       and ailments.

         IV.      Termination of Mother’s Parental Rights- Adjudication Issues

¶ 73           Beyond her argument about ceasing reunification at the disposition stage of

       the abuse, neglect, and dependency proceeding, Mother also argues the trial court

       erred “in terminating [her] parental rights [as] to each of her two children.” As to the

       adjudication stage of the termination of parental rights proceeding, Mother makes

       three arguments: (1) Findings of Fact 82–83 and 85–88 are “not supported by the

       evidence” and present other issues;       (2) “[t]he trial court erred in terminating

       Mother’s parental rights to each of her two children based on abuse or neglect”; and

       (3) “[t]he trial court erred in terminating Mother’s parental rights on the ground she

       willfully failed to make reasonable progress.” After addressing the standard of review

       at the termination of parental rights adjudication stage, we address each argument

       in turn.

       A. Standard of Review

¶ 74           Our Supreme Court has recently described the standard of review for the

       adjudication stage of termination of parental rights proceedings as follows:

                     “We review a district court’s adjudication under N.C.G.S. §
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                         Opinion of the Court



                    7B-1111(a) to determine whether the findings are
                    supported by clear, cogent and convincing evidence and the
                    findings support the conclusions of law.” In re J.S., 374
                    N.C. 811, 814[, 845 S.E.2d 66] (2020) (cleaned up) (quoting
                    In re N.P., 374 N.C. 61, 62–63[, 839 S.E.2d 801] (2020)).
                    “Findings of fact not challenged by respondent are deemed
                    supported by competent evidence and are binding on
                    appeal.” In re B.R.L., 379 N.C. 15, 2021-NCSC-119, ¶ 11,
                    (quoting In re T.N.H., 372 N.C. 403, 407[, 831 S.E.2d 54]
                    (2019)). “A trial court’s finding of fact that is supported by
                    clear, cogent, and convincing evidence is deemed conclusive
                    even if the record contains evidence that would support a
                    contrary finding.” In re A.L., 378 N.C. 396, 2021-NCSC-92,
                    ¶ 16 (quoting In re B.O.A., 372 N.C. 372, 379[, 831 S.E.2d
                    305] (2019)). “ ‘[T]he issue of whether a trial court’s
                    adjudicatory findings of fact support its conclusion of law
                    that grounds existed to terminate parental rights pursuant
                    to N.C.G.S. § 7B-1111(a)’ is reviewed de novo by the
                    appellate court.” In re M.R.F., 378 N.C. 638, 2021-NCSC-
                    111, ¶ 7 (alteration in original) (quoting In re T.M.L., 377
                    N.C. 369, 2021-NCSC-55, ¶ 15). “Under a de novo review,
                    the court considers the matter anew and freely substitutes
                    its own judgment for that of the trial court.” In re T.M.L.,
                    377 N.C. 369, 2021-NCSC-55, ¶ 15 (cleaned up) (quoting In
                    re C.V.D.C., 374 N.C. 525, 530 (2020)).

       In re M.K., 2022-NCSC-71, ¶ 12.

       B. Challenged Findings of Fact

¶ 75         Mother first argues Findings of Fact 82–83 and 85–88 are “not supported by

       the evidence” and present other issues.       We review each Finding in turn and

       determine whether they are supported by clear, cogent, and convincing evidence. In

       re M.K., ¶ 12.

¶ 76         Mother argues Finding of Fact 82 “is a conclusion of law and not supported by
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       the evidence as to” her. Finding 82 recounts:

                    At the time of this termination hearing, the Petitioner
                    demonstrated by and through the evidence presented that
                    the conditions rising to the level of neglect existed during
                    the pendency of the termination action. There is no change
                    in the safety risk to the children. There continues to be no
                    explanation for [Ken]’s injury and medical condition as it
                    existed on December 3, 2017. This continues to present a
                    significant safety risk for [Mark] and [Ken] should they be
                    returned to the care of either parent. Returning these
                    children to their parents is a risk that this court cannot
                    afford to take. There is a likelihood of repetition of neglect
                    and abuse if the juveniles were returned to the home of the
                    Respondents based upon the findings of fact herein.

¶ 77         Mother attempts to argue both this is a Conclusion of Law and is not supported

       by the evidence, which is the standard of review we apply to Findings of Fact. In re

       M.K., ¶ 12. But we “are obliged to apply the appropriate standard of review to a

       finding of fact or conclusion of law, regardless of the label which it is given by the

       trial court,” In re J.S., 374 N.C. at 818, 845 S.E.2d at 73, so we must determine

       whether this is a Finding or Conclusion. While in the past this Court and our

       Supreme Court have “characterized . . . grounds for termination as both an ‘ultimate

       finding’ and a ‘conclusion’ of law,” we treat discussions of the grounds for termination

       as conclusions of law. See In re D.A.A.R., 377 N.C. 258, 2021-NCSC-45, ¶ 38 (applying

       conclusion of law standard of review to a ground for termination). The evidence of

       neglect and the likelihood of repetition of neglect and abuse relate directly to the

       ground for termination in North Carolina General Statute § 7B-1111(a)(1). See N.C.
                                        IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       Gen. Stat. § 7B-1111(a)(1) (2019) (permitting termination of parental rights on the

       ground the parent “has abused or neglected the juvenile”); In re L.G.G., ¶ 20

       (“Termination of parental rights based upon this statutory ground requires a showing

       of neglect at the time of the termination hearing or, if the child has been separated

       from the parent for a long period of time, there must be a showing of a likelihood of

       future neglect by the parent.” (quoting In re R.L.D., 375 N.C. 838, 841, 851 S.E.2d 17

       (2020)). Therefore, we treat Finding 82 as a Conclusion of Law. See In re D.A.A.R.,

       ¶ 38 (treating grounds for termination as conclusions of law for purposes of review).

       Since Mother already separately argues “[t]he trial court erred in terminating [her]

       parental rights to each of her two children based on abuse or neglect,” we will review

       Finding 82 below when we discuss that argument.

¶ 78         Although Mother does not include similar statements about the remaining

       Findings of Facts she challenges being Conclusions of Law, Findings 83, 85, and 86

       are also Conclusions of Law. Finding 83 focuses on the “probability neglect will be

       repeated” and Findings 85 and 86 concern Mother and Father “willfully” leaving Ken

       and Mark in placement outside the home and “willfully fail[ing] or refus[ing]” to

       “complete court ordered services and services on the case plan” such that they did not

       make “reasonable progress under the circumstances to correct the conditions that led

       to the juveniles’ removal.” Finding 83 thus addresses the same legal question as

       Finding 82, which was in reality a Conclusion of Law on the ground for adjudication
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       in § 7B-1111(a)(1). Similarly, Findings 85 and 86 use language that mirrors the

       ground for termination in § 7B-1111(a)(2): “The parent has willfully left the juvenile

       in foster care or placement outside the home for more than 12 months without

       showing to the satisfaction of the court that reasonable progress under the

       circumstances has been made in correcting those conditions which led to the removal

       of the juvenile.” N.C. Gen. Stat. § 7B-1111(a)(2). Therefore, they are Conclusions of

       Law as well under In re D.A.A.R., ¶ 38. As with Finding 82, we address these

       Findings below when discussing Mother’s challenges to the trial court’s adjudication

       on the grounds of abuse or neglect and of willful failure to make reasonable progress.

¶ 79         Finding of Fact 87 states:

                    The court has pleaded and begged for information as to
                    what happened to [Ken]. It remains unexplained. The
                    [M]other has participated in services that do not address
                    the reason the children came into care. Presented with the
                    risk of substantial death, with these two children, the
                    parents were supposed to protect them, and they did not
                    protect these children. At this time, the environment the
                    children lived in on or about November 7, 2017 through
                    December 3, 2017 still exists. After the children have been
                    in the care of the agency for the last three (3) years, neither
                    the [F]ather nor the [M]other have explained the injuries.

       Mother’s only argument about the Finding is that it “reveal[s] the court’s improper

       shifting of the burden of proof to Mother. Mother could not explain what she did not

       know,” always appeared in court, and “answered every question about Ken’s injuries.”

       Mother thus only challenges the last sentence of the Finding about neither Father
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       nor Mother explaining the injuries.

¶ 80         Mother does not point to any place where she explained the injuries, nor could

       she as she acknowledges, so the trial court had competent evidence to make this

       Finding. The trial court also made other Findings recounting how it did not have an

       explanation of all of Ken’s injures. For example, it incorporated its Findings of Fact

       from the October 2020 Order ceasing reunification efforts that we recounted above.

       The trial court also explicitly found Mother gave sworn testimony that she could not

       explain the injuries but believed Father caused them:

                    At the termination hearing, the Mother . . . gave sworn
                    testimony and was asked specifically if she had any
                    explanation for each of [Ken]’s conditions as he was
                    presented to the hospital on December 3, 2017. Mother
                    testified that she had no explanation for any of the injuries
                    except that she believed the Father was the cause and she
                    believed his explanation in his email on May 13, 2020.

¶ 81         But we appreciate Mother’s argument is not that Finding 87 is unsupported by

       the evidence, as a traditional challenge to a finding of fact would be, but rather she

       challenges how the trial court used her lack of explanation of Ken’s injuries.

       Essentially, she argues she was required to prove a negative, and “[t]he law generally

       does not require a party to prove a negative . . . .” Ochsner v. N.C. Department of

       Revenue, 268 N.C. App. 391, 410, 835 S.E.2d 491, 504 (2019). And in cases involving

       this type of non-accidental injuries to a baby, there is often no direct evidence of what

       happened. The baby cannot tell what happened, and there was no witness to the
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       events causing the injuries. Trial courts must often make these very difficult and

       momentous decisions based upon circumstantial evidence and evaluation of

       credibility and weight of the evidence available.

¶ 82         While Mother is correct DSS has the burden of proof in the adjudication

       proceeding, see, e.g., In re A.E., ¶ 13 (noting petitioner bears burden of proof at

       adjudication stage of termination of parental rights proceeding); N.C. Gen. Stat. § 7B-

       1111(b) (“The burden in these proceedings is on the petitioner or movant to prove the

       facts justifying termination by clear and convincing evidence.”), the trial court here

       did not shift that ultimate burden to Mother. Rather, the trial court addressed

       Mother’s lack of explanation here because it was relevant to its consideration of two

       grounds for terminating parental rights DSS alleged, namely Mother’s abuse or

       neglect of the children and her willful failure to make “reasonable progress . . . in

       correcting those conditions which led to the removal of the juvenile.” N.C. Gen. Stat.

       § 7B-1111(a)(1)–(2). As we discuss more below when we address the abuse or neglect

       termination ground, the lack of explanation relates to neglect or abuse because it

       speaks to the likelihood of future neglect or abuse. See In re D.W.P., 373 N.C. at 339–

       40, 838 S.E.2d at 405–06 (explaining a failure to understand how child was injured

       helped support “the trial court’s conclusion that the neglect is likely to reoccur”). The

       lack of explanation also touches Mother’s reasonable progress, or lack thereof,

       because the trial court repeated its explanations, as recounted above, of how her
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       parental capacity evaluation did not address its referral questions and added the

       evaluation “failed to fully, objectively and adequately address the conditions that led

       to the removal of the children from the home.” Thus, the trial court’s focus on

       Mother’s lack of explanation did not shift the burden to her but rather helped it

       evaluate whether DSS had met its burden as to the grounds for adjudication.

¶ 83         Mother’s final challenge to a Finding of Fact is to Finding 88, which states:

                    That on or about July 7, 2020 the court entered an order
                    eliminating reunification as a permanent plan and ceasing
                    further reunification efforts with the Respondent Parents.
                    The court finds the following facts would continue to
                    support a finding that further reunification efforts would
                    clearly be unsuccessful or inconsistent with the juvenile’s
                    health or safety:
                           a. Mother . . . continues to have no explanation for
                           [Ken]’s injuries which is a risk to their health and
                           safety.
                           b. The parents have not participated in any other
                           services since the July 7, 2020 hearing which
                           directly address the reasons the children were
                           removed, their safety or her accountability for
                           [Ken]’s condition as he was presented on December
                           3, 2017.
                           c. There has been no substantial change in
                           circumstances since the entry of the July 7, 2020
                           permanency planning order and the court re-adopts
                           the findings of fact from that order and finds that
                           they were providently entered with regard to the
                           issue of elimination of reunification.
                           d. Respondent Father was convicted of a felony
                           assault that resulted in a serious bodily injury of
                           [Ken] and as a condition of his conviction, he is
                           prevented from having contact with his children.
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                          Opinion of the Court



       Within this long Finding, Mother specifically argues she “accepted and believed

       Father was responsible for Ken’s injuries.”               She also contests the court’s

       determination of no substantial change in circumstances since entry of the 7 July

       2020 permanency planning order. We address each contention in turn.

¶ 84         As to her first contention, Mother is correct she testified she believed Father’s

       explanation that he dropped Ken. The trial court found as much in unchallenged

       Finding 46. But the trial court also made other Findings indicating Mother’s belief

       of Father’s explanation was not sufficient.           First, the trial court made an

       unchallenged Finding Father’s email “ha[d] no weight and there [was] no credibility

       to it.” Second, the trial court made unchallenged Findings that Father’s explanation

       could not explain the full extent of the injuries. In fact, Mother’s own medical expert

       even rejected the idea Father accidentally dropping Ken once could explain any

       condition beyond the skull fractures.       The trial court’s Finding 88(a)—its last

       adjudicatory Finding—took into account all of these previous, unchallenged and

       therefore binding, Findings of Fact.      Thus, when the trial court found Mother

       continues to have no explanation, it in essence found Mother had no reasonable or

       even medically defensible explanation for Ken’s injuries, and Mother could not

       credibly believe Father’s explanation since his email did not account for the full

       extent of the injuries. That sort of credibility determination is within the trial court’s

       purview, and we cannot disturb it on appeal. See In re A.R.A., 373 N.C. 190, 196, 835
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       S.E.2d 417, 422 (2019) (explaining “it is well-established that a district court has the

       responsibility to pass upon the credibility of the witnesses and the weight to be given

       their testimony and the reasonable inferences to be drawn therefrom” (quotations,

       citations, and alterations omitted)).

¶ 85         Mother’s belief in Father’s emailed explanation also contradicts her own

       explanation of events. Specifically, Father’s email said he dropped Ken at a time

       when Mother was not home. But, as the trial court found in an unchallenged Finding

       of Fact, Mother repeatedly testified from the initial disposition hearing to the

       termination hearing that she was “in the home caring for” Ken and Mark

       “continuously” from when Ken initially came home from the hospital to when he was

       admitted in December 2017 with the serious injuries and conditions at issue here.

       (Emphasis added.) Mother could not have been both at home continuously as she

       testified and also not home when Father dropped Ken as Father’s email she believed

       explained. This discrepancy again further reinforces the trial court’s determination

       Mother’s understanding of the harm that came to Ken was not reasonable.

¶ 86         Mother also argues “[t]he findings in the July 7 permanency planning order

       show changed circumstances in favor of Mother” and otherwise contests Finding 88’s

       statement there has not been a substantial change in circumstances since that order

       such that the trial court “providently” ceased reunification efforts. To a large extent

       we have already rejected this argument above when we addressed why the trial court
                                  IN RE: M.T. & K.T.

                                    2022-NCCOA-593

                                  Opinion of the Court



did not believe, in the October 2020 Order ceasing reunification, that circumstances

changed in favor of Mother to the extent she now argues. To the extent it was unclear

before, the trial court also made further unchallenged Findings on why it discounted

the parental capacity evaluation and Mother’s parenting classes. The trial court

found:

             37. As to the parenting capacity evaluation, there is no
             change of circumstances presented at the termination
             hearing and no new evidence presented as to any updated
             opinion of Dr. Harris Britt. Because Dr. April Harris-Britt
             did not take into consideration the Duke medical records
             (8,000 pages of medical records on disc – Petitioner’s Ex. 3)
             or this court's prior adjudicatory findings pertaining to
             [Ken]’s injuries set forth in the June 25, 2018 Adjudication
             Order, her original evaluation failed to fully, objectively
             and adequately address the conditions that led to the
             removal of the children from the home.
             ....
             40. At the time of the termination hearing, neither the
             Mother . . . or the Father . . . had engaged in any parenting
             class which fully and completely addressed the medical and
             safety reasons that the child [Ken] came into care, especially
             the facts that were of the most concern to this court to
             include [Ken]’s low blood sugar/hypoglycemia, low body
             temperature and cachectic (wasted away) appearance at the
             time of his admission in addition to [Ken]’s other brain
             injuries, fractures and retinal hemorrhages. The court’s
             concern for the physical safety of [Ken], and [Mark] as a
             sibling in the home, was not alleviated by the testimony or
             the letter submitted by Ms. Lea Ray [the parenting class
             witness] because this was not covered in her courses and
             there was not any other evidence of any other services
             which addressed this concern.

(Emphasis added.) While Mother correctly states the court did not require any other
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       services since July 2020, Mother also failed to address the trial court’s concerns about

       the services she had undertaken and their inadequacy.

¶ 87         Mother’s other two changed circumstances also do not convince us the trial

       court’s Finding of no substantial changed circumstances was unsupported by the

       evidence. First, Mother indicates she “pursued restoration of her visitation.” While

       true, she did that before the trial court entered its October 2020 Order ceasing

       reunification efforts, so no change happened between the October 2020 Order and the

       termination of parental rights, especially considering the October 2020 Order ordered

       visitation remain suspended. Second, while Mother correctly points out the criminal

       charges against her were dismissed, the trial court could still reasonably decide how

       much weight to give that and determine if it was a substantial change in

       circumstances within the leeway provided by the abuse of discretion standard of

       review for cessation of reunification efforts that Finding 88 addresses. See In re J.H.,

       373 N.C. at 267–68, 837 S.E.2d at 850 (explaining a dispositional order of an abuse,

       neglect, and dependency proceeding is reviewed for abuse of discretion and an abuse

       of discretion only occurs when the trial court has failed to make a reasoned decision).

       As such, we reject Mother’s challenges to Finding 88.

¶ 88         We have now addressed all of Mother’s challenges to Findings of Fact. We

       determine Findings 82–83 and 85–86 were in reality Conclusions of Law on the

       grounds for termination of parental rights, so we discuss those challenges below with
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       our review of those grounds. We also find clear, cogent, and convincing evidence

       supports Findings 87 and 88, so we reject Mother’s challenges to those Findings.

       C. Termination on Abuse or Neglect Ground

¶ 89         Turning to the legal grounds for termination, Mother argues “[t]he trial court

       erred in terminating [her] parental rights to each of her two children based on abuse

       or neglect.”     Specifically, Mother contends “[t]he evidence and findings were

       insufficient to show a reasonable likelihood Mother would neglect or abuse Ken if he

       was returned to her custody” because she “fully complied with and completed her case

       plan” and because the trial court failed to “address any clear and convincing evidence

       of changed circumstances of a substantial risk of abuse or neglect by Mother at the

       time of the termination hearing.” As to Mark, Mother specifically asserts the neglect

       adjudication “is based on the circumstances relating to Ken’s abuse or neglect in

       2017” and “[t]here are no supported findings establishing the presence of other factors

       with a nexus to Mark or to the likelihood he would be neglected by Mother if his

       custody was returned to her.” We provide a general overview of the relevant law and

       then address the adjudication of each child.

¶ 90         Relevant to these arguments by Mother, the trial court determined grounds

       exist to terminate Mother’s parental rights under North Carolina General Statute §

       7B-1111(a)(1). Under § 7B-1111(a)(1):

                      The court may terminate the parental rights upon a finding
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                         Opinion of the Court



                    of one or more of the following:

                          (1) The parent has abused or neglected the juvenile.
                          The juvenile shall be deemed to be abused or
                          neglected if the court finds the juvenile to be an
                          abused juvenile within the meaning of G.S. 7B-101
                          or a neglected juvenile within the meaning of G.S.
                          7B-101.

       N.C. Gen. Stat. § 7B-1111(a)(1). The trial court specifically determined both parents

       “have abused [Ken] and neglected both the juveniles.”

¶ 91         Under North Carolina General Statute § 7B-101, the definitions of abused

       juvenile and neglected juvenile in effect at the time the trial court terminated

       parental rights were, in relevant part:

                    (1) Abused juveniles.--Any juvenile less than 18 years of
                    age (i) who is found to be a minor victim of human
                    trafficking under G.S. 14-43.15 or (ii) whose parent,
                    guardian, custodian, or caretaker:
                    a. Inflicts or allows to be inflicted upon the juvenile a
                    serious physical injury by other than accidental means;
                    b. Creates or allows to be created a substantial risk of
                    serious physical injury to the juvenile by other than
                    accidental means;
                    ....
                    (15) Neglected juvenile.--Any juvenile less than 18 years of
                    age . . . (ii) whose parent, guardian, custodian, or caretaker
                    does not provide proper care, supervision, or discipline; or
                    . . . who lives in an environment injurious to the juvenile’s
                    welfare . . . . In determining whether a juvenile is a
                    neglected juvenile, it is relevant whether that juvenile lives
                    in a home where another juvenile has died as a result of
                    suspected abuse or neglect or lives in a home where
                    another juvenile has been subjected to abuse or neglect by
                    an adult who regularly lives in the home.
                                             IN RE: M.T. & K.T.

                                               2022-NCCOA-593

                                              Opinion of the Court




       N.C. Gen. Stat. § 7B-101(1), (15) (eff. 1 Dec. 2019 to 30 Sept. 2021).6

¶ 92          As our Supreme Court has recently explained,

                      Generally, “[t]ermination of parental rights based upon
                      this statutory ground requires a showing of neglect at the
                      time of the termination hearing.” In re D.L.W., 368 N.C.
                      835, 843, 788 S.E.2d 162, 167 (2016) (citing In re Ballard,
                      311 N.C. 708, 713–15, 319 S.E.2d 227, 231–32 (1984)).
                      However, “if the child has been separated from the parent
                      for a long period of time, there must be a showing of past
                      neglect and a likelihood of future neglect by the parent.” Id.
                      at 843, 788 S.E.2d at 167.

       In re J.J.H., 376 N.C. 161, 167, 851 S.E.2d 336, 341–42 (2020) (block quoting In re

       J.O.D., 374 N.C. 797, 801–02, 844 S.E.2d 570, 575 (2020)). The trial court is required

       “to evaluate the likelihood of future neglect on the basis of an analysis of any ‘evidence

       of changed circumstances occurring between the period of past neglect and the time

       of the termination hearing.’” In re N.B., 377 N.C. 349, 2021-NCSC-53, ¶ 12 (quoting

       In re Z.V.A., 373 N.C. 207, 212, 835 S.E.2d 425, 430 (2019)). “Thus, when a child has




       6 The definition of neglect changed shortly after the trial court entered its order terminating
       parental rights. See In re M.K., ¶ 32 n.4 (summarizing changes). The trial court here found
       Mother and Father neglected Mark and Ken “by creating an environment which was
       injurious to the juveniles’ welfare and by failing to provide proper care and supervision of the
       juveniles” which tracks with the new statutory language:
       “(15) Neglected juvenile.--Any juvenile less than 18 years of age . . . (ii) whose parent,
       guardian, custodian, or caretaker does any of the following: a. Does not provide proper care,
       supervision, or discipline. . . . . e. Creates or allows to be created a living environment that is
       injurious to the juvenile’s welfare.” N.C. Gen. Stat. § 7B-101(15) (eff. 1 Dec. 2021); see also
       N.C. Gen. Stat. § 7B-101(15) (eff. 1 Oct. 2021 to 30 Nov. 2021) (including same relevant
       language with different subsection numbering).
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



       been separated from their parent for a long period of time, the petitioner must prove

       (1) prior neglect of the child by the parent and (2) a likelihood of future neglect of the

       child by the parent,” In re D.W.P., 373 N.C. at 339, 838 S.E.2d at 405, based on an

       analysis of any evidence of changed circumstances between the time of neglect and

       the termination hearing.

¶ 93         Here, Mother’s arguments only focus on the likelihood of future neglect as to

       both Ken and Mark. We also note the trial court made an unchallenged Finding of

       Fact that Mother had previously consented to all the facts that led to an adjudication

       in an abuse, neglect, and dependency proceeding of Ken as abused and both Ken and

       Mark as neglected. See In re J.J.H., 376 N.C. at 167, 851 S.E.2d at 341–42 (noting

       trial court finding children had previously been adjudicated neglected immediately

       after setting out the two required steps when children have been separated from their

       parents for a time before the termination proceeding). Thus, we examine only the

       likelihood of future neglect.

¶ 94         The trial court’s Conclusion of Law for § 7B-1111(a)(1) states:

                    That grounds exist to terminate the parental rights of the
                    Respondents [Mother] and [Father] as to the juveniles
                    [Mark] and [Ken] pursuant to N.C. Gen. Stat. § 7B-
                    1111(a)(l) in that both the Respondents have abused [Ken]
                    and neglected both the juveniles by creating an
                    environment which was injurious to the juveniles’ welfare
                    and by failing to provide proper care and supervision of the
                    juveniles. There is a reasonable probability that such abuse
                    and neglect would be continued and would be repeated if
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                          Opinion of the Court



                     the juveniles were to be returned to the care, custody, or
                     control of the Respondents [Mother] and [Father], jointly
                     and severally.

¶ 95         As explained above, some of the trial court’s ultimate Findings of Fact, which

       we treat as Conclusions of Law, explain its reasoning for this Conclusion in more

       detail. See In re K.L.T., 374 N.C. 826, 845, 845 S.E.2d 28, 42 (2020) (treating ultimate

       findings made in support of conclusion of law under § 7B-1111(a)(1) as conclusions of

       law that need to be supported by findings of fact). Specifically, Findings 82 and 83

       explain why the trial court determined “[t]here is a reasonable probability that such

       abuse and neglect would be continued and would be repeated if the juveniles were to

       be returned to the care, custody, or control” of Mother and Father. Findings 82 and

       83 provide:

                     82. At the time of this termination hearing, the Petitioner
                     demonstrated by and through the evidence presented that
                     the conditions rising to the level of neglect existed during
                     the pendency of the termination action. There is no change
                     in the safety risk to the children. There continues to be no
                     explanation for [Ken]’s injury and medical condition as it
                     existed on December 3, 2017. This continues to present a
                     significant safety risk for [Mark] and [Ken] should they be
                     returned to the care of either parent. Returning these
                     children to their parents is a risk that this court cannot
                     afford to take. There is a likelihood of repetition of neglect
                     and abuse if the juveniles were returned to the home of the
                     Respondents based upon the findings of fact herein.

                     83. Respondent Mother[‘s] . . . and Respondent Father[‘s] .
                     . . failure to adequately and timely address the issues that
                     led to the removal of the juveniles from the home
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



                    constitutes neglect. That failure to adequately and timely
                    address the neglectful behaviors, renders the Respondents
                    incapable of providing adequate care and supervision of the
                    juveniles. The probability that the neglect will be repeated
                    and said incapability will continue in the future is high
                    given the failure of the Respondents to address and
                    alleviate the issues.

¶ 96          The trial court’s unchallenged, and therefore binding, Findings of Fact support

       the challenged ultimate Findings 82 and 83.         As to Finding 82, the trial court

       repeatedly emphasized the lack of complete explanation for Ken’s injuries and

       condition when he was admitted to the hospital as well as the trial court’s concern

       about such lack of explanation.      First, the trial court specifically incorporated

       Findings of Fact 33–39 and 53–57 from its October 2020 Order ceasing reunification

       efforts, and those Findings, as we have already explained, recount how the trial court

       was concerned the parents had not been able to explain all of Ken’s conditions when

       admitted because the Father’s admission he dropped Ken only explained some of the

       injuries.

¶ 97          The trial court then expanded upon its previous Findings and noted additional

       testimony received at the termination hearing. As to Father’s emailed explanation,

       the trial court specifically found Father was being “untruthful” and “his email ha[d]

       no weight and there [was] no credibility to it.” The trial court also noted how both

       medical experts who testified, including Mother’s expert, determined most or all of

       Ken’s injuries were non-accidental and Father’s email explanation of accidentally
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



       dropping Ken did not change their opinions because it could only explain one of the

       head injuries, not the full spectrum of injuries and conditions Ken presented with

       when admitted to the hospital. The trial court again noted Mother believed Father’s

       email about dropping Ken and came to believe Father intentionally hurt Ken, but the

       trial court explained Father’s explanation for how he hurt Ken, i.e. a single drop,

       whether intentional or not could not explain all Ken’s brain and head injuries based

       on testimony from Mother’s own expert. Further, as we explained above, Mother’s

       own testimony she was constantly present with the children contradicted Father’s

       email in which he said Mother was not home.              Combined with the trial court’s

       rejection of Mother and Father’s prior explanations from its October 2020 Order, the

       trial court made clear in these unchallenged Findings of Fact why it did not credit

       any of the explanations proffered for Ken’s injuries. As a result, the trial court had

       still received no explanation for Ken’s injuries, thereby supporting that part of

       Finding 82.

¶ 98         As to the other part of Finding 82, the trial court’s Findings linked the injuries

       and conditions to a period of time when Mother and Father were the sole caretakers.

       Specifically as to Mother, the trial court noted she cared for Ken and Mark

       “continuously from the time [Ken] came home from the hospital on November 7, 2017

       through December 3, 2017,” when Ken was admitted to the hospital again. The trial

       court also explained how the injuries most likely occurred during a period of time
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        between 30 November and 3 December because Ken had an doctor’s appointment on

        30 November where he did not have any of the injuries. As such, at least one of the

        parents must have been the cause of the injuries and conditions, leading to the safety

        risk of returning the children to the parents discussed in Finding 82. The trial court’s

        Findings on the continued lack of explanation of the injuries support its

        determination the safety risk has not changed since that time when Ken’s injuries

        and conditions were caused.

¶ 99          Mother makes several arguments against Finding 82. First, she argues the

        trial court had no evidence of neglect toward Mark specifically, which we address

        below when discussing whether the trial court’s overall Conclusion of Law was

        properly supported. Mother next contends “[t]here was a positive change in the safety

        risk based on the parenting evaluations and the completion of her case plan.” We

        address this argument below too because Finding 83—and Mother’s challenge to it—

        concerns Mother’s compliance with her case plan, or lack thereof, as evidence of

        neglect.

¶ 100         Mother’s only other argument against Finding 82 specifically is that Ken’s

        premature birth and “Father’s admitted guilt” explain Ken’s condition. The other

        unchallenged Findings of Fact reject Mother’s proffered explanations. As we already

        explained, medical experts, including Mother’s own expert, testified Father dropping

        Ken, as he admitted to, could not explain the full spectrum of Ken’s injuries and
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        conditions. The trial court also made unchallenged Findings that implicitly ruled out

        premature birth as a cause. For example, the trial court found providers ruled out

        “other possible medical explanations” for Ken’s conditions, and experts from both

        sides explained Ken’s injuries were caused by “non-accidental trauma.”

¶ 101         Amicus North Carolina Coalition Against Domestic Violence (“the Coalition”)

        also argues the trial court was wrong in Finding 82 to “rel[y] heavily on a finding that

        [Mother] has no clear explanation for [Ken]’s injuries leading to the removal of the

        children.” Specifically, the Coalition contends Finding 82 “conflate[s] an explanation

        of the events leading to [Ken]’s injuries with a reduction in safety risk for the

        children” and “relies heavily on an inference that [Mother] either participated in or

        condoned any abuse leading to [Ken]’s injuries.”          This argument is part of the

        Coalition’s broader argument “the trial court’s errors may retraumatize domestic

        violence survivor-parents and children in the child welfare system,” which comes

        after its more general point “effective responses to domestic violence in the child

        welfare system are necessary to ensure the health and safety of children.”

        (Capitalization altered.)

¶ 102         We agree with the Coalition’s first overarching point that “effective responses

        to domestic violence in the child welfare system are necessary to ensure the health

        and safety of children,” (capitalization altered), but we do not agree with its

        interpretation of the trial court’s repeated emphasis on the failure to explain Ken’s
                                         IN RE: M.T. & K.T.

                                          2022-NCCOA-593

                                         Opinion of the Court



        injuries. As to the connection between the lack of explanation for Ken’s injuries and

        conditions and the safety risk to the children, we have explained above how the trial

        court included numerous Findings about its concern with the lack of explanation of

        Ken’s injuries and condition. Caselaw also demonstrates why the lack of explanation

        can be so important.    In a case the Coalition acknowledges is relevant to this

        consideration, our Supreme Court explained a parent’s “refus[al] to make a realistic

        attempt to understand how [her child] was injured” can help support a “trial court’s

        conclusion that the neglect is likely to reoccur.” In re D.W.P., 373 N.C. at 340, 838

        S.E.2d at 406. The In re D.W.P. Court inferred if a parent is not able to explain how

        their children were harmed before, there is a risk the children will be harmed the

        same way again if returned to the parent’s custody, and that is a risk our courts are

        not required to take. See id., 373 N.C. at 339–40, 838 S.E.2d at 406 (explaining the

        paramount importance of child safety before drawing the conclusion in the previous

        sentence). The trial court here permissibly drew the same inference explaining in

        Findings 87 and 88, which we have found support for above, the lack of explanation

        of Ken’s injuries means there is a continued “risk to [both children’s] health and

        safety.”

¶ 103         As to the Coalition’s other contention, the trial court was not inferring Mother

        participated in or condoned abuse and it need not have. The trial court made clear it

        understood Mother “believes the Father intentionally hurt” Ken.        The Findings
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        regarding a lack of explanation instead turned on Mother’s lack of recognition of the

        medical impossibility of Father’s proffered explanation causing all the conditions Ken

        presented with at the hospital. The trial court also did not need to draw such an

        inference because the definition of neglect includes “liv[ing] in an environment

        injurious to the juvenile’s welfare,” and neglect can include failing to prevent injuries

        like the ones here. N.C. Gen. Stat. § 7B-101(15) (eff. 1 Dec. 2019 to 30 Sept. 2021);

        see In re Y.Y.E.T., 205 N.C. App. at 127–29, 695 S.E.2d at 522–23 (explaining, in a

        case where the trial court could not determine who caused a child’s non-accidental

        injuries and terminated parental rights on the grounds of abuse and neglect, the trial

        court permissibly found both parents responsible because they either “directly caused

        the injury by inflicting the abuse or indirectly caused the injury by failing to prevent

        it” (emphasis added)). This reflects the broader recognition “[t]ermination of parental

        rights proceedings are not meant to be punitive against the parent,”— which might

        lead to an increased focused on individual culpability—“but to ensure the safety and

        wellbeing of the child.” In re D.W.P., 373 N.C. at 340, 838 S.E.2d at 406 (citing In re

        Montgomery, 311 N.C. at 109, 316 S.E.2d at 252). As a result, we reject the Coalition’s

        challenge to Finding 82.

¶ 104         We also note the trial court made twelve unchallenged Findings of Fact in its

        adjudication order in the termination of parental rights proceeding that addressed

        domestic violence, and most notably made an unchallenged Finding there was “no
                                            IN RE: M.T. & K.T.

                                              2022-NCCOA-593

                                             Opinion of the Court



        evidence of domestic violence occurring between the parents before the filing of the

        petition” for abuse, neglect, and dependency. Mother testified to as much; in an

        unchallenged and therefore binding Finding, the court noted during the termination

        hearing, “[M]other testified that there was no domestic violence between her and the

        [F]ather prior to their DSS involvement.” And the first mention of domestic violence

        between the parents in the record before us, namely the strangulation incident from

        Fall of 2018, does not appear until the 10 February 2020 hearing that led to the

        October 2020 Order, which is over two years after the incident that led to the

        children’s removal from the home.7

¶ 105          We also reject Mother’s argument the trial court erred “in refusing to allow

        testimony or reports from Dr. Parker and Attorney McCool as expert witnesses

        related to domestic violence.” First, we note the trial court heard testimony from both

        witnesses as described in its unchallenged Findings of Fact. The trial court, in

        unchallenged Findings, explained it allowed Dr. Parker to testify as a “fact witness”

        rather than an expert because of her lack of full licensure and summarized her




        7 In the June 2018 hearings that led to the August 2018 initial disposition order, the trial
        court received into evidence a text in which Father said when not high on marijuana he was
        “a very negative, abusive and ugly person.” Aside from generically using the word “abusive,”
        this does not give any insight into the nature, extent, or timeline of the abuse. Notably, the
        trial court did not make any additional Findings on domestic violence in the two subsequent
        permanency planning and review orders and only discussed the subject again in the October
        2020 Order.
                                           IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        testimony. As to McCool, the trial court, again in an unchallenged Finding, explained

        it “accepted her as an expert in” the field of “victimology and domestic violence

        advocacy in the law.” The trial court only excluded testimony from McCool because

        “intimate partner violence [was] not a fact in issue because it [was] not a reason or

        condition which caused the removal of the children.” It also found Mother’s therapy

        with Dr. Parker did not assist Mother “in alleviating the conditions or reasons for

        removal of the children” for the same reason.

¶ 106         This case is not one where there was a history, report, or even suspicion of

        domestic violence before DSS removed the children from the home, so, as the trial

        court found, domestic violence did not play a role in the removal of the children from

        the home. As a result, we reject both Mother’s and Amicus Coalition’s arguments

        about domestic violence as they relate to the specific facts in this specific case.

¶ 107         Turning to Finding 83, the trial court’s unchallenged Findings of Fact provided

        ample support for its conclusion the parents, and Mother specifically, had failed to

        “address and alleviate” the conditions that brought Mark and Ken into DSS custody.

        The court again recounted Mother’s case plan from the original abuse, neglect, and

        dependency proceeding, as we addressed in detail above in Mother’s challenge to the

        October 2020 Order. The trial court then incorporated its Findings 58–62 from the

        October 2020 Order that recounted Mother’s efforts up to the time of that order.

        Those Findings from the October 2020 Order explained how the trial court did not
                                           IN RE: M.T. & K.T.

                                             2022-NCCOA-593

                                            Opinion of the Court



        credit Mother’s parental capacity evaluation because it did not address the lack of

        explanation for Ken’s injuries and how the trial court did not find Mother’s parenting

        class sufficient because it was “limited to childproofing the home and discussion of

        child health as in what to do if the child is sick or injured.”

¶ 108         In the order terminating parental rights, the trial court made additional

        Findings updating Mother’s efforts, or lack thereof, on those two fronts and further

        explained why it did not find her previous efforts sufficient.       On the parenting

        capacity evaluation, the trial court noted “there is no change of circumstances”

        because the evaluator did not give an updated opinion and the “original evaluation

        failed to fully, objectively and adequately address the conditions that led to the

        removal of the children from the home.” As to the parenting class, the trial court also

        found no change because the parenting class teacher offered no updated opinion and

        neither parent took additional parenting classes.          The trial court then further

        explained its determination the previous parenting class was inadequate for the

        purpose of showing the parents were making progress towards addressing the

        conditions that led to DSS involvement:

                     At the time of the termination hearing, neither the Mother
                     . . . or the Father . . . had engaged in any parenting class
                     which fully and completely addressed the medical and
                     safety reasons that the child [Ken] came into care,
                     especially the facts that were of the most concern to this
                     court to include [Ken]’s low blood sugar/hypoglycemia, low
                     body temperature and cachectic (wasted away) appearance
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



                     at the time of his admission in addition to [Ken]’s other
                     brain injuries, fractures and retinal hemorrhages. The
                     court’s concern for the physical safety of [Ken], and [Mark]
                     as a sibling in the home, was not alleviated by the
                     testimony or the letter submitted by [the parenting class
                     teacher] because this was not covered in her courses and
                     there was not any other evidence of any other services
                     which addressed this concern.

        These Findings thus provide ample support for ultimate Finding 83 that parents had

        not addressed the issues that led to the juveniles’ removal from the home, thereby

        constituting neglect.

¶ 109         Mother argues she completed her case plan and thereby showed the progress

        she needed to show. As we have explained when rejecting Mother’s argument that

        the trial court erred in ceasing reunification efforts, the trial court took a different

        view of Mother’s efforts than Mother takes. The trial court explained extensively—

        even more so in this termination order than in the October 2020 Order ceasing

        reunification—why Mother did not adequately address its concerns, and given we

        only review whether the Findings of Fact support ultimate Findings we treat as

        Conclusions of Law, we reject her arguments. See In re M.K., ¶ 12 (explaining

        standard of review for Conclusions of Law). Mother’s arguments about compliance

        with her case plan as of the date of the termination proceeding are also particularly

        poorly received because she already had the benefit of the trial court’s order ceasing

        reunification efforts from October 2020 where it specifically told her why and how it
                                           IN RE: M.T. & K.T.

                                             2022-NCCOA-593

                                           Opinion of the Court



        did not think her parental capacity evaluation and parenting class sufficiently

        addressed the reasons for DSS involvement. Even if Mother had previously believed

        her parental capacity evaluation and parenting class were sufficient, she was on

        notice the trial court believed she needed to undertake additional efforts by the time

        of the termination proceeding.

¶ 110         Finally, based upon these ultimate Findings, the trial court also had a legally

        sufficient basis for its conclusion this amounted to a likelihood of future neglect, as it

        was required to find since Mother had been separated from Mark and Ken prior to

        the termination proceeding. In re D.W.P., 373 N.C. at 339, 838 S.E.2d at 405. As we

        explained above when analogizing to termination of parental rights cases when

        discussing cessation of reunification efforts, our courts have repeatedly upheld trial

        court orders terminating parental rights on the grounds of the likelihood of future

        neglect when parents have been unable to explain children’s past injuries. E.g., In re

        D.W.P. 373 N.C. at 339–40, 838 S.E.2d at 405–06 (summarizing facts and then

        explaining, “Respondent-mother acknowledges her responsibility to keep David safe,

        but she refuses to make a realistic attempt to understand how he was injured or to

        acknowledge how her relationships affect her children’s wellbeing.           These facts

        support the trial court’s conclusion that the neglect is likely to reoccur if the children

        are returned to respondent-mother’s care.”). For example, in In re Y.Y.E.T., this

        Court found the parents’ “refusal to accept responsibility for the child’s injury
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        indicate[d] that the conditions which led to the child’s initial removal from [their]

        home ha[d] not been corrected” and thus “repetition of abuse or neglect [was]

        probable.” Id., 205 N.C. App. at 129, 695 S.E.2d at 523.

¶ 111         In the above section on cessation of reunification efforts, we explained how the

        trial court’s Findings of Fact in that order aligned with the facts of In re Y.Y.E.T. and

        we find similar alignment here. First, the trial court incorporated its key Findings

        on the lack of explanation from its October 2020 Order ceasing reunification efforts

        in its order terminating parental rights. Second, the trial court made additional

        Findings on the continued lack of explanation and medical impossibility of Father’s

        explanation for Ken’s injuries and condition when Ken was admitted to the hospital.

        As such, the trial court had ample support for its Conclusion there was a likelihood

        of future neglect because of Mother’s lack of explanation of Ken’s injuries.

¶ 112         The trial court’s Conclusion further properly determines both Ken and Mark

        can be considered neglected, via the likelihood of future neglect and abuse, based on

        Ken’s injuries alone. The definition of neglected juvenile explains abuse or neglect of

        any juvenile in the home is relevant to determining whether any other juvenile in the

        home is neglected:

                     In determining whether a juvenile is a neglected juvenile,
                     it is relevant whether that juvenile lives in a home where
                     another juvenile has died as a result of suspected abuse or
                     neglect or lives in a home where another juvenile has been
                     subjected to abuse or neglect by an adult who regularly
                                           IN RE: M.T. & K.T.

                                             2022-NCCOA-593

                                            Opinion of the Court



                     lives in the home.

        N.C. Gen. Stat. § 7B-101(15) (eff. 1 Dec. 2019 to 30 Sept. 2021). This link reflects “the

        trial court need not wait for actual harm to occur to the child if there is a substantial

        risk of harm to the child in the home.” In re D.B.J., 197 N.C. App. 752, 755, 678

        S.E.2d 778, 780–81 (2009) (quoting In re T.S., III & S.M., 178 N.C. App. 110, 113, 631

        S.E.2d 19, 22 (2006)). While the fact of prior abuse alone is not enough, this Court

        has recognized that a “parent’s lack of acceptance of responsibility” can be a required

        additional factor “to suggest that the neglect or abuse will be repeated.” See In re

        J.C.B., 233 N.C. App. 641, 644, 757 S.E.2d 487, 489 (2014) (summarizing In re P.M.,

        169 N.C. App. 423, 427, 610 S.E.2d 403, 406 (2005) as indicating a “parent’s lack of

        acceptance of responsibility” is a sufficient additional factor). Similarly here, the trial

        court could rely on the prior abuse and neglect of Ken plus Mother’s lack of

        explanation for Ken’s injuries and condition when he arrived at the hospital to

        determine Mark was also a neglected juvenile because of the likelihood of future

        neglect or abuse.

¶ 113         As a result, we reject Mother’s argument the adjudication as to Mark “is based

        on the circumstances relating to Ken’s abuse or neglect in 2017” and “[t]here are no

        supported findings establishing the presence of other factors with a nexus to Mark or

        to the likelihood he would be neglected by Mother if his custody was returned to her.”

        Mother’s lack of explanation for Ken’s injuries is the other factor with a nexus to
                                           IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        Mark because he was—and would be if returned to Mother’s custody—in the same

        environment where Ken’s injuries occurred, as the trial court recognized in ultimate

        Finding 82.

¶ 114         Beyond the relevance of Ken’s injuries as to the neglect ground of termination

        for Mark, the trial court also recounted, throughout the proceedings in this case,

        various concerns about Mark, which the trial court took notice of when entering the

        adjudication order in the termination proceeding. Specifically, in both the abuse,

        neglect, and dependency adjudication order, to which Mother consented, and the

        initial disposition order, the trial court noted the parents did not agree to have a

        skeletal survey done on Mark, which DSS ordered as part of a child abuse evaluation,

        such that one was not done. A skeletal survey on Ken had revealed skull fractures

        and “rib fractures in various stages of healing” that led to the initial conclusion Ken’s

        injuries indicated “non-accidental or inflicted trauma.”

¶ 115         In addition to Mother refusing to allow a skeletal survey on Mark as part of a

        child abuse evaluation, the trial court also noted a series of concerns around

        immunizations in its initial disposition order. Initially, Mark’s foster parents signed

        him up for daycare, necessitating immunizations, but the parents contacted DSS “and

        requested they cancel” the immunization appointment.8 Another time, shortly after



        8 These immunizations were standard childhood immunizations normally required for
        children in school or daycare in North Carolina well before the COVID-19 pandemic.
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



        Ken was born, the parents wanted Mark to be able to visit him and they lied to

        hospital staff that Mark had been immunized. In the same section of the initial

        disposition order, the trial court also found “the parents have a pattern of refusing

        medical treatment for both” Mark and Ken.                While these Findings were not

        specifically repeated in the termination proceeding adjudication order, the court took

        judicial notice of them, and they demonstrate the trial court had additional concerns

        specific to Mark.

¶ 116         We also reject Mother’s arguments as to Ken’s adjudication. Mother argues

        “[t]he evidence and findings were insufficient to show a reasonable likelihood Mother

        would neglect or abuse Ken if he was returned to her custody” because she “fully

        complied with and completed her case plan” and because the trial court failed to

        “address any clear and convincing evidence of changed circumstances of a substantial

        risk of abuse or neglect by Mother at the time of the termination hearing.” We have

        repeatedly explained how Mother did not fully comply with and complete her case

        plan to the trial court’s satisfaction, most recently when addressing her challenge to

        ultimate Finding 83. We also note completing a case plan alone does not preclude

        terminating parental rights on the grounds of abuse or neglect. See In re L.G.G., ¶

        34 (“[A] parent’s compliance with his or her case plan does not preclude a finding of

        neglect.” (quoting In re J.J.H., 376 N.C. at 185, 851 S.E.2d 336)). As to changed

        circumstances, the trial court made unchallenged Findings indicating no
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        circumstances changed with respect to Mother’s parental capacity evaluation and

        parenting classes, which it had previously found were insufficient. The trial court

        even directly used the language of changed circumstances at one point explaining:

        “As to the parenting capacity evaluation, there is no change of circumstances

        presented at the termination hearing . . . .”

¶ 117         Therefore, after de novo review, we determine the trial court’s Findings of Fact

        support its ultimate Findings and Conclusion Mother’s parental rights should be

        terminated on the grounds of neglect as to both Mark and Ken and on the grounds of

        abuse as to Ken pursuant to North Carolina General Statute § 7B-1111(a)(1).

        D. Termination on Willful Failure to Make Reasonable Progress Ground

¶ 118         Mother also argues “[t]he trial court erred in terminating [her] parental rights

        on the ground she willfully failed to make reasonable progress” under North Carolina

        General Statute § 7B-1111(a)(2). Her previous challenges to Findings of Fact 85 and

        86 also fit within this ground because they were in practice Conclusions of Law that

        mirror the language of § 7B-1111(a)(2). “Because the trial court properly terminated

        [her] parental rights based upon” abuse and neglect under North Carolina General

        Statute § 7B-1111(a)(1), “we need not address this argument.” In re L.M.M., 379 N.C.

        431, 2021-NCSC-153, ¶ 29 (citing In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133

        (1982) and summarizing the case as follows “holding that an appealed order should

        be affirmed when any one of the grounds found by the trial court is supported by
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



        findings of fact based on clear, cogent, and convincing evidence”); see also N.C. Gen.

        Stat. § 7B-1111(a) (“The court may terminate the parental rights upon a finding of

        one or more of the following” grounds for termination.).

¶ 119         We note in addition to Mother’s arguments, some Amici contend termination

        on this ground was not proper.       Amicus The ACLU of North Carolina Legal

        Foundation argues “the trial court’s failure to properly weigh the Mother’s successful

        efforts to remedy the issues leading to the children’s removal . . . raised serious due

        process concerns.”   (Capitalization altered.) The ACLU of North Carolina later

        clarified this fit with § 7B-1111(a)(2) by arguing applicable law only requires

        reasonable progress, which invokes the language of that sub-section. N.C. Gen. Stat.

        § 7B-1111(a)(2).     Amici North Carolina Justice Center and North Carolina

        Community Bail Fund of Durham argue “[t]he trial court did not adequately consider

        the impact of wealth-based pre-trial incarceration when it evaluated this case for the

        termination of parental rights” and then specifically indicated their arguments are

        under § 7B-1111(a)(2). Amicus North Carolina Coalition Against Domestic Violence

        also challenges Finding of Fact 86, which we have already explained fits under this

        ground for termination.

¶ 120         Because we have already found the trial court properly terminated Mother’s

        parental rights based on § 7B-1111(a)(1), we do not respond to these arguments other

        than to make the following observations. First, while The ACLU of North Carolina
                                           IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        uses constitutional rather than statutory language, the argument is essentially the

        same because our statutory procedures exist to protect parents’ constitutional due

        process rights as we explained at the outset of our analysis. E.g., N.C. Gen. Stat. §

        7B-100 (2021) (directing courts to interpret and construe abuse, neglect, and

        dependency and termination of parental rights statutes “[t]o provide procedures for

        the hearing of juvenile cases that assure fairness and equity and that protect the

        constitutional rights of juveniles and parents”)          In addition, we cannot address

        constitutional arguments which were not raised before the trial court, see In re J.N.S.,

        207 N.C. App. 670, 678, 704 S.E.2d 511, 517 (2010) (“[I]t is well settled that a

        constitutional issue not raised in the lower court will not be considered for the first

        time on appeal.” (quotations and citation omitted)), and neither Mother nor Father

        raised constitutional arguments as discussed by Amicus before the trial court.

¶ 121          Second, the “wealth-based pre-trial incarceration” argument advanced by

        Amici North Carolina Justice Center and Community Bail Fund of Durham were not

        raised by Mother in her briefing as reasons for the trial court’s errors. In fact, Amici’s

        argument directly contradicts Mother’s argument. Amici argue the trial court failed

        to (properly) consider Mother’s “incarceration and the subsequent impact it had on

        her ability to comply with the case plan and parent her children,” specifically around

        the issue of demonstrating what she learned in parenting class by applying it in

        visitation.   But Mother argues under § 1111(a)(2) she “complied with and fully
                                           IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



         completed the case plan established by the court to address the removal conditions,”

         which would necessarily include demonstrating what she learned from parenting

         class in visitation. Mother also does not argue on appeal that her incarceration

         impacted her ability to comply with the ordered services.

¶ 122          Even without that contradiction, we note the trial court recognized Mother and

         Father were incarcerated and could not post bond, which prevented them from being

         able to engage in services. In response, the trial court ordered DSS to “determine

         what, if any, services can be accessed in the jail and make referrals, if possible.”

         Finally, as to this argument, we note Mother had a period of time after she was

         released in which she had visitation with Mark regularly, and thus to demonstrate

         the skills she learned in parenting class. Beyond these notes, we need not respond to

         Amici’s arguments on the willful failure ground because we have already found the

         trial court properly terminated Mother’s parental rights based on § 7B-1111(a)(1).

        V.   Termination of Mother’s Parental Rights- Disposition Phase Exclusion
                               of Evidence as to Best Interests

¶ 123          Mother finally argues the trial court erred when it “exclude[ed] relevant

         evidence mandated for consideration” at the dispositional stage of the termination

         proceeding. Specifically, she argues the trial court erred in excluding testimony from

         one of her expert witnesses, Dr. Pryce, on the following topics:

                      1. Mother’s bond with and sacrifices for her children,
                      placing their needs above her own.
                                          IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



                     2. Mother’s proactive parenting serving the best interests
                     of her children.
                     3. The measured data indicating the potential harm,
                     negative outcomes, and lack of benefit to children from
                     separation from their biological parent and involvement in
                     foster care systems; placement with kin provides better
                     stability, fewer emotional and behavior problems, and
                     lower reactive attachment disorders.
                     4. The measured importance of maintaining biological
                     family relationships and connections, especially of African
                     American families,
                     5. Data establishing that diminished bonds between
                     juveniles and parents can be enhanced sufficiently to
                     support reunification of the family.

        We review the relevant legal background and standard of review before addressing

        Mother’s argument.

        A. Legal Background and Standard of Review

¶ 124         Our Supreme Court has described the trial court’s task at the dispositional

        stage of a termination proceeding as follows:

                     At the dispositional stage of a termination proceeding, the
                     trial court must “determine whether terminating the
                     parent’s rights is in the juvenile’s best interest.” N.C.G.S.
                     § 7B-1110(a) (2019). In doing so, the trial court

                           may consider any evidence, including hearsay
                           evidence as defined in [N.C.G.S. §] 8C-1, Rule 801,
                           that the court finds to be relevant, reliable, and
                           necessary to determine the best interests of the
                           juvenile. In each case, the court shall consider the
                           following criteria and make written findings
                           regarding the following that are relevant:
                           (1) The age of the juvenile.
                           (2) The likelihood of adoption of the juvenile.
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



                            (3) Whether the termination of parental rights will
                            aid in the accomplishment of the permanent plan for
                            the juvenile.
                            (4) The bond between the juvenile and the parent.
                            (5) The quality of the relationship between the
                            juvenile and the proposed adoptive parent,
                            guardian, custodian, or other permanent placement.
                            (6) Any relevant consideration.

                     Id.

        In re G.G.M., 377 N.C. 29, 2021-NCSC-25, ¶ 22. On appeal, “[t]he trial court’s

        determination of a child’s best interests under N.C.G.S. § 7B-1110(a) is reviewed only

        for abuse of discretion.” Id., ¶ 23 (quoting In re J.S., 374 N.C. at 822, 845 S.E.2d 66).

        “An abuse of discretion is a decision manifestly unsupported by reason or one so

        arbitrary that it could not have been the result of a reasoned decision.” Id. (quoting

        In re K.N.K., 374 N.C. 50, 57, 839 S.E.2d 735 (2020)).

¶ 125         When considering the specific question raised by Mother’s argument—the

        admissibility of evidence at the dispositional stage—the trial court operates within

        the bounds of § 7B-1110(a), which states: “The court may consider any evidence,

        including hearsay evidence as defined in G.S. 8C-1, Rule 801, that the court finds to

        be relevant, reliable, and necessary to determine the best interests of the juvenile.”

        N.C. Gen. Stat. § 7B-1110(a). Appellate courts review the trial court’s decision to

        admit or deny evidence at the dispositional phase of a termination of parental rights

        proceeding for abuse of discretion. See In re M.Y.P., 378 N.C. 667, 2021-NCSC-113,
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        ¶ 27 (“Given the wide discretion afforded the trial court in making evidentiary rulings

        during the dispositional hearing, even assuming that the issue had been preserved

        for appellate review, we would conclude the trial court did not abuse its discretion by

        excluding further testimony from respondent on this issue.”); see also In re R.D., 376

        N.C. 244, 250–51, 852 S.E.2d 117, 124 (2020) (“During the dispositional stage,

        conversely [to the adjudication stage], the trial court retains significantly more

        discretion in its receipt of evidence and may admit any evidence that it considers to

        be relevant, reliable, and necessary in its inquiry into the child’s best interests—even

        if such evidence would be inadmissible under the Rules of Evidence.” (emphasis from

        original removed and own emphasis added)).

¶ 126         In her opening brief, Mother argues the standard of review is de novo instead

        of abuse of discretion because the relevancy of evidence is a question of law. First,

        Mother relies on Hill v. Boone, 279 N.C. App. 335, 2021-NCCOA-490, which is a

        medical malpractice case not subject to the special evidentiary rule set out in § 7B-

        1110(a). Hill, ¶ 2 (noting case is a medical malpractice action). Thus, In re M.Y.P.

        and In re R.D. are controlling with their abuse of discretion standard. In re M.Y.P.,

        ¶ 27, In re R.D., 376 N.C. at 251, 852 S.E.2d at 124. Further, we note by her reply

        briefing Mother argued excluding this evidence was an abuse of discretion, stating,

        “Excluding it because it was not based on North Carolina research was an abuse of

        discretion,” although at oral argument she again switched and argued the issue
                                           IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        should be reviewed de novo. Because prior precedent dictates abuse of discretion as

        the standard of review in this context, we review the trial court’s exclusion of evidence

        from one of Mother’s experts for abuse of discretion.

        B. Analysis

¶ 127         Reviewing for abuse of discretion, we must decide whether the trial court’s

        decision to exclude testimony from Mother’s expert was “manifestly unsupported by

        reason or one so arbitrary that it could not have been the result of a reasoned

        decision.” In re G.G.M., ¶ 23. After some foundational testimony, certifying the

        witness, Dr. Pryce, as an expert in “[c]hild welfare policy and practice,” extensive voir

        dire of Mother’s expert, and arguments from the parties on whether the expert should

        be allowed to testify, the trial court excluded the testimony from Mother’s expert

        because it “deem[ed] that her testimony is irrelevant”:

                      THE COURT: All right. Thank you. Well, the court has
                      heard these questions, and this court follows the law. The
                      court heard, as relates to Dr. Pryce, certainly Dr. Pryce is
                      well-educated, and this court is not saying that she is not.
                      However, the court finds it concerning that she was given
                      not -- even from her own testimony, she did not think she
                      had all the documentation on which she is premising an
                      expert opinion. She did not ask for the court orders. She
                      does not know about the DHHS practices in North Carolina
                      where this incident involving the children took place. None
                      of the research that she is relying on is from North
                      Carolina. And so because of that, this court is going to deem
                      that her testimony is irrelevant.

        The trial court thus made a reasoned decision to exclude testimony from Mother’s
                                           IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        expert.

¶ 128         More specifically, we can break down the trial court’s reasoning into two

        portions to respond to the five categories about which Mother complains. First, as to

        Mother’s categories about her bond with her children and proactive parenting serving

        the children’s best interests, the court explained it was concerned Dr. Pryce “even

        from her own testimony, she did not think she had all the documentation on which

        she [was] premising an expert opinion” and “did not ask for the court orders.” The

        trial court thus explained it was not accepting the expert’s testimony because it did

        not think her opinion could help it make the best interest determination before it.

¶ 129         In In re K.G.W., this Court found a trial court did not abuse its discretion when

        it decided to exclude, from the dispositional phase of a termination proceeding,

        testimony from an expert witness who did not have sufficient information on the

        relevant case. See 250 N.C. App. 62, 63, 66–67, 791 S.E.2d 540, 541, 543 (2016)

        (excluding testimony by psychologist expert “who had not worked with the juvenile

        and who lacked experience in juvenile court matters” because it “was not helpful to”

        the trial judge as “trier of fact”). In so ruling, the In re K.G.W. Court explained this

        aspect of a trial court’s discretion rests on the trial court’s ability to weigh evidence

        and “as an appellate court, it is not our role to determine the weight to give to the

        evidence.” Id., 250 N.C. App. at 67, 791 S.E.2d at 543; see also N.C. Gen. Stat. § 7B-

        1110(a) (permitting trial court to consider evidence a trial court “finds to be relevant,
                                            IN RE: M.T. & K.T.

                                              2022-NCCOA-593

                                             Opinion of the Court



        reliable, and necessary” (emphasis added)). Here, similarly, we will not upset the trial

        court’s discretionary decision to determine the expert’s testimony would not be

        helpful because the expert did not have sufficient information regarding Mother or

        the specific facts of this case, including the trial court’s orders entered prior to Dr.

        Pryce’s review and testimony.

¶ 130             Mother’s other three categories all focus on the expert’s proffered testimony

        regarding data on the better outcomes from family placements over foster care, the

        importance of maintaining family bonds, “especially [in] African American families,”

        and the ability to “enhance[]” otherwise “diminished bonds” between children and

        parents to allow for reunification. Amicus The ACLU of North Carolina also argues

        data regarding enhancing bonds to allow for reunification was relevant. And within

        this broad category of data, Amicus North Carolina NAACP contends Mother’s expert

        would have provided relevant evidence of “racial disproportionality and racial bias in

        the child welfare system” in addition to the types of data Mother highlights in her

        brief.9




        9 Amicus NAACP also argues Mother was improperly “prevented from testifying about the
        role of race in the proceeding.” (Capitalization altered.) We first note Mother did not raise
        this issue on appeal. Second, Mother made no offer of proof when the trial court ultimately
        ruled she could not testify about the role “race has played” in her “interactions” with DSS.
        “[A] party is required to make an offer of proof” when seeking “to preserve an argument
        concerning the exclusion of evidence.” In re M.Y.P., ¶ 25. Therefore, the argument has not
        been properly preserved for our review and we decline to address it.
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



¶ 131         The broad and general points noted by Amici are certainly worthy of note, and

        in fact, these points are already addressed as factors in North Carolina General

        Statute § 7B-1110(a). See N.C. Gen. Stat. § 7B-1110(a) (listing factors relevant to

        best interest of the child at the termination disposition stage including “bond between

        the juvenile and the parent” and a catch-all provision for “[a]ny relevant

        consideration”); see also In re N.C.E., 379 N.C. 283, 2021-NCSC-141, ¶ 19 (“[T]he trial

        court may treat the availability of a relative placement as a relevant consideration

        under N.C.G.S. § 7B-1110(a)(6).” (quotations and citation omitted)).

¶ 132         The General Assembly has also identified the “purposes and policies” for

        implementation of Chapter 7B, Subchapter I, N.C. Gen. Stat. § 7B-100 (2021), which

        includes termination of parental rights. See N.C. Gen. Stat. Chapter 7B, Subchapter

        I, Article 11 (on termination of parental rights). Each of the “purposes and policies”

        seeks to strike a balance, based on the facts of each case, between “the right to family

        autonomy” and the needs of the children for both protection and a “safe, permanent

        home:”

                     This Subchapter shall be interpreted and construed so as
                     to implement the following purposes and policies:

                            (1) To provide procedures for the hearing of juvenile
                            cases that assure fairness and equity and that
                            protect the constitutional rights of juveniles and
                            parents;
                            (2) To develop a disposition in each juvenile case that
                            reflects consideration of the facts, the needs and
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



                            limitations of the juvenile, and the strengths and
                            weaknesses of the family.
                            (3) To provide for services for the protection of
                            juveniles by means that respect both the right to
                            family autonomy and the juveniles’ needs for safety,
                            continuity, and permanence; and
                            (4) To provide standards for the removal, when
                            necessary, of juveniles from their homes and for the
                            return of juveniles to their homes consistent with
                            preventing the unnecessary or inappropriate
                            separation of juveniles from their parents.
                            (5) To provide standards, consistent with the
                            Adoption and Safe Families Act of 1997, P.L. 105-89,
                            for ensuring that the best interests of the juvenile
                            are of paramount consideration by the court and
                            that when it is not in the juvenile’s best interest to
                            be returned home, the juvenile will be placed in a
                            safe, permanent home within a reasonable amount
                            of time.

        N.C. Gen. Stat. § 7B-100.

¶ 133         The law favors family placements over foster care—if a family placement is

        available and can be done safely. See In re N.C.E., ¶ 19 (stating the “extent to which”

        the availability of a relative placement at termination dispositional stage is relevant

        depends “upon the extent to which the record contains evidence tending to show

        whether such a relative placement is, in fact, available” (quotations and citations

        omitted)); see also N.C. Gen. Stat. § 7B-903(a1) (2021) (stating, in context of abuse,

        neglect, and dependency dispositions trial courts “shall” order placement with a

        relative who is “willing and able to provide proper care and supervision [of the

        juvenile] in a safe home” unless contrary to the child’s best interests before discussing
                                          IN RE: M.T. & K.T.

                                            2022-NCCOA-593

                                           Opinion of the Court



        out of home placements). The law recognizes the importance of maintaining family

        bonds for the benefit of both parent and child, if possible.          Parents have a

        constitutionally-protected right to the care, custody, and control of their children—if

        the parents are not unfit or have not acted inconsistently with their constitutionally

        protected rights as a parent. See In re E.B., 375 N.C. at 315, 847 S.E.2d at 670–71

        (“The government may take a child away from his or her natural parent only upon a

        showing that the parent is unfit to have custody or where the parent’s conduct is

        inconsistent with his or her constitutionally protected status.” (quoting Adams v.

        Tessener, 354 N.C. 57, 62, 550 S.E.2d 499, 503 (2001) (alteration omitted))). But here,

        the trial court’s responsibility was to find the facts based upon the evidence presented

        as to these specific children and parents and to determine the best interests of these

        specific children based upon those facts and the law.

¶ 134         Relevant to these data grounds, the trial court explained it did not find the

        expert’s testimony relevant because she did “not know about the DHHS practices in

        North Carolina where this incident . . . took place” and “[n]one of the research” the

        expert relied upon “is from North Carolina.” Again, these explanations represent a

        reasoned decision, which is the standard the trial court’s exclusion must meet. In re

        G.G.M., ¶ 23. Neither Mother nor Amici have demonstrated how research from

        another state and expert testimony which is not based upon in-state DHHS practices

        would be relevant to any determination made in this particular case. The trial judge
                                         IN RE: M.T. & K.T.

                                           2022-NCCOA-593

                                          Opinion of the Court



        here did not abuse her discretion by excluding the evidence on those same grounds.

        In re K.G.W., 250 N.C. App. at 67, 791 S.E.2d at 543.

¶ 135         Both Mother and Amicus NAACP argue the excluded data—in Mother’s

        argument the data on outcomes in “non-kinship homes” and in NAACP’s argument

        the research on “[t]he disproportionate and negative impact of the child welfare

        system on marginalized racial groups”—can still apply to North Carolina because

        North Carolina is not different from other states. But even if we assume the proffered

        data about outcomes from “non-kinship homes” and regarding the “disproportionate

        and negative impact of the child welfare system on marginalized racial groups” are

        true, neither Mother nor Amicus have demonstrated this information has any direct

        relevance to this case. Ken suffered serious, life-threatening abuse while in the sole

        care of his parents, and we have already addressed the adjudications of abuse and

        neglect. Statistics or studies regarding outcomes for children in non-kinship homes

        or disproportionate impacts on “marginalized racial groups” may be of great

        assistance to the policy-making branches of government when establishing the laws

        and procedures in child welfare cases generally, but may have no direct relevance to

        a particular child or family. The trial court also considered whether these studies

        were useful in this case, as Mother’s trial counsel argued familiarity with North

        Carolina was not necessary because the expert’s knowledge covered the whole
                                             IN RE: M.T. & K.T.

                                                 2022-NCCOA-593

                                              Opinion of the Court



        country.10    We cannot say the trial court made an unreasoned decision or a

        “manifestly unsupported” one in determining otherwise, and thus we reject Mother

        and Amicus NAACP’s arguments. In re G.G.M., ¶ 23.

¶ 136          The trial court did not abuse its discretion in excluding the testimony of

        Mother’s expert during the dispositional phase of the termination proceeding.

                                           VI.     Conclusion

¶ 137          We reject all Mother’s arguments on appeal and therefore affirm the trial

        court’s orders. After granting her PWC to review the issue, we conclude the trial

        court did not abuse its discretion in ceasing reunification efforts because it made the

        required Findings of Fact and a reasoned decision based on its Findings on Mother’s

        case plan progress and the still-unexplained nature of some of Ken’s injuries and

        ailments. We also conclude the trial court properly determined parental rights should

        be terminated on the grounds of neglect as to both Mark and Ken and on the grounds

        of abuse as to Ken pursuant to North Carolina General Statute § 7B-1111(a)(1)

        because competent evidence supports the trial court’s Findings of Fact and, based on

        our de novo review, those Findings of Fact support its ultimate Findings and

        Conclusions of Law. Because the trial court only requires one ground to terminate

        parental rights and we found that already, we do not address the trial court’s other



        10 As part of this argument, Mother’s counsel said the expert had “seen research coming out
        of North Carolina,” but the expert’s testimony to that effect was struck following an objection.
                                IN RE: M.T. & K.T.

                                  2022-NCCOA-593

                                 Opinion of the Court



ground of willful failure to make reasonable progress under North Carolina General

Statute § 7B-1111(a)(2).   Finally, the trial court did not abuse its discretion in

excluding testimony from Mother’s expert.

      AFFIRMED.

      Judges ARROWOOD and COLLINS concur.